

EXHIBIT 10.33


STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION
1.    Basic Provisions (“Basic Provisions”).
1.1    Parties: This Lease (“Lease”), dated for reference purposes only November
4 , 2015 is made by and between THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY,
a Wisconsin corporation (“Lessor”) and MaxLinear, Inc., a Delaware corporation
(“Lessee”), (collectively the “Parties”, or individually a “Party”).
1.2(a)    Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 50 Parker located in the
City of Irvine, County of Orange, State of California, with zip code 92618, as
outlined on Exhibit “A” attached hereto (“Premises”) and generally described as
(describe briefly the nature of the Premises): an approximately 50,235 square
foot industrial building in addition to Lessee’s rights to use and occupy the
Premises as hereinafter specified, Lessee shall have non-exclusive rights to the
Common Areas (as defined in Paragraph 27 below) as hereinafter specified, but
shall not have any rights to the roof, exterior walls or utility raceways of the
building containing the Premises (“Building”) or to any other buildings in the
Project. The Premises, the Building, the Common Areas, the land upon which they
are located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Project.” (See also Paragraph 2)
1.2(b)    Parking: 165 unreserved vehicle parking spaces (“Unreserved Parking
Spaces”); and 15 reserved vehicle parking spaces located at the front of the
Building as shown on Exhibit “B” attached hereto (“Reserved Parking Spaces”) for
a total of 180 parking spaces. (See also Paragraph 2.6) See Paragraph 78 of the
Lease Addendum. Notwithstanding anything to the contrary set forth herein, in
the event the City of Irvine determines that based upon the plans and
specifications for Lessee’s Improvements (i) fewer than 180 parking spaces, or
(ii) greater than 180 parking spaces, are required for the issuance of a
building permit, Lessor and Lessee hereby agree that the number of unreserved
parking spaces (but not the reserved parking spaces) shall be increased or
decreased to satisfy the actual number of aggregate required parking spaces (not
to exceed a total of 201 parking spaces, which includes both non-reserved and
reserved parking spaces, which is the maximum required by the City of Irvine
regulations for the Premises), whichever shall be applicable.
1.3    Term: Six (6) years and Two (2) months (“Original Term”) commencing on
the later to occur of (i) April 1, 2016, and (ii) the date upon which the Base
Building and Lessee Improvements construction is Substantially Complete and
possession of the Substantially Complete Premises has been tendered by Lessor to
Lessee (“Commencement Date”) and ending six (6) years and two (2) months
thereafter (“Expiration Date”). (See also Paragraph 3) For purposes of this
Lease, “Substantially Complete” shall mean the date Lessor’s architect certifies
in writing that the Base Building Improvements and Lessee’s Improvements (as
said terms are defined in Paragraph 73 of the Lease Addendum) are complete
except for punchlist items.
1.4    Early Possession: Provided that Lessee has obtained the insurance
required by Paragraph 68(12) of the Lease Addendum and has delivered to Lessor
the required certificates of insurance thereto, Lessee shall be entitled access
to the Premises during the sixty (60) day period immediately prior to the
projected Commencement Date, notice of which 60-day period shall be delivered by
Lessor to Lessee at such time as Lessor’s architect shall inform Lessor of its
estimate of the date that the Base Building Improvements and Lessee Improvements
shall be completed (except for punchlist items) in approximately sixty (60)
days. Said early access

_____
_____
INITIALS
Page 1 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



shall be for the purpose of installing furniture, fixtures, trade fixtures,
personal property, telecommunications, cabling and equipment which are exclusive
of any Lessee Improvements; provided, however, that such access shall in no way
interfere with Landlord’s construction of the Base Building Improvements or the
Lessee Improvements. Any such early access/occupancy shall be subject to the
terms and conditions of the Lease, except the obligation under the Lease to Base
Rent, Common Area Operating Expenses, and utility costs (including HVAC).
(“Early Possession Date”).
(See also Paragraphs 3.2 and 3.3)
1.5    Base Rent: $67, 817. 00 per month (“Base Rent”), payable on the first
(1st) day of each month commencing on the Commencement Date. In the event the
Commencement Date is not in the first calendar day of the month, Lessee’s first
payment of Base Rent shall include the pro rata portion of the month in which
the Commencement Date occurs. (See also Paragraph 4)
þ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.
1.6    Lessee’s Share of Common Area Operating Expenses: twelve and 3/10th
percent (12.3%) (“Lessee’s Share”). Lessee’s Share of Common Area Operating
Expenses is based upon the ratio of the square footage of the Premises to the
square footage of all of the buildings in the Project, i.e., 408,502 square
feet. In the event that the square footage of the Premises or the other
buildings in the Project shall hereafter change, Lessor shall compute the
revised Lessee’s Share of Common Area Operating Expenses and inform Lessee in
writing thereof. In the event the Commencement Date is not in the first calendar
day of the month, Lessee’s first payment of Common Area Operating Expenses shall
include the pro rata portion of the month in which the Commencement Pate occurs.
1.7    Base Rent and Other Monies Paid Upon Execution:
(a)
Base Rent: $67,817.00 for the period first full calendar month of the Lease
Term.

(b)
Common Area Operating Expenses: $14,066.00 for the period first full calendar
month of the Lease Term.

(c)
Security Deposit: $102,354.00 (“Security Deposit”). (See also Paragraph 5)

(d)
Other: $N/A for N/A

(e)
Total Due Upon Execution of this Lease: $184,237.00.

1.8    Agreed Use: General office, sales, training, research and development,
engineering, design and testing of semiconductor equipment, systems, chips, and
related goods and incidental uses , subject to applicable municipal, zoning,
state and federal regulations, and applicable CC&Rs. (See also Paragraph 6)
See paragraphs 52.1 through 52.9 of Lease Addendum.
1.9    Insuring Party. Lessor is the “Insuring Party”. (See also Paragraph 8)
and Paragraph 68 of the Lease Addendum.
1.10    Real Estate Brokers: (See also Paragraph 15)
(a)    Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):
þ Voit Real Estate Services represents Lessor exclusively (“Lessor’s Broker”);
þ Cushman & Wakefield represents Lessee exclusively (“Lessee’s Broker”); or
¨ ____________________ represents both Lessor and Lessor exclusively (“Dual
Agency”);

_____
_____
INITIALS
Page 2 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



(b)    Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement.
1.11    Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)
1.12    Addenda and Exhibits. Attached hereto is an Addendum or Addenda
consisting of Paragraphs 50 through 78 and Exhibits “A” through “K”    , all of
which constitute a part of this Lease.
2.    Premises.
2.1    Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less. Lessee shall be entitled to possession of
the premises twenty-four (24) hours a day, 365 days per year,
2.2    Condition. Lessor shall deliver that portion of the Premises contained
within the Building (‘Unit”) to Lessee broom clean and free of debris on the
Commencement Date, and, warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems (“HVAC”),
loading doors, if any, and all other such elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition on said date and
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects. If a non-compliance with such warranty
exists as of the Commencement Date, or if one of such systems or elements should
malfunction or fail within the appropriate warranty period, Lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessors expense. The warranty periods
shall be one (1) year following the Commencement Date. If Lessee does not give
Lessor the required notice within said 1-year warranty period, correction of any
such non-compliance, malfunction or failure shall be governed by the terms of
this Lease (e.g., the repairs to the fire sprinkler systems, roof, foundations,
and/or bearing walls - see Paragraph 7), and the replacement of an item that is
a capital expense for federal income tax purposes, which shall be governed by
Paragraph 7.1(d)). Lessor’s warranty as set forth herein shall not apply to any
damage caused by Lessee.
2.3    Compliance. Lessor warrants that the improvements on the Premises and the
Common Areas comply with the building codes that were in effect at the time that
each such improvement, or portion thereof, was constructed, and also with all
applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Commencement Date (“Applicable Requirements”). Said
warranty does not apply to the specific and unique use to which Lessee will put
the Premises or to any Alterations or Utility Installations (as defined in
Paragraph 7.3(a)) made or to be made by Lessee. As used herein, the term
“specific and unique use” shall mean sales, training, research and design and
testing of semiconductor equipment, systems, chips and related goods. NOTE:
Lessee is responsible for determining whether or not the Applicable
Requirements, and especially the zoning, are appropriate for Lessee’s intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor’s expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 12 months following the Commencement
Date, correction of that

_____
_____
INITIALS
Page 3 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



non-compliance shall be governed by the terms of this Lease (e.g.,
non-compliance with respect to the fire sprinkler systems, roof, excluding roof
membrane, foundations, and/or bearing walls - see Paragraph 7, and replacement
of an item which is a capital expense under generally accepted accounting
principles (“GAAP”), shall be governed by Paragraph 7.1(d)). If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, or the reinforcement or other physical modification of the
Unit, Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:
(a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof.
(b)    If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d).
(c)    Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. Notwithstanding anything to the contrary set forth herein, Lessor
shall be responsible for compliance with Applicable Requirements, including
compliance with the Americans with Disabilities Act, relating to the exterior of
the Building and Common Areas, and the Base Building Improvements and the Lessee
Improvements construction. Lessee shall be responsible for all compliance with
the Applicable Requirements, including compliance with the Americans with
Disabilities Act, arising from all future improvements made by Lessee and from
any change in use by Lessee. If the Capital Expenditures are instead triggered
by Lessee as a result of an actual or proposed change in use, change in
intensity of use, or modification to the Premises then, and in that event,
Lessee shall be fully responsible for the cost thereof, and Lessee shall not
have any right to terminate this Lease under this subsection.
2.4    Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee’s intended use, (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessors sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.
2.6    Vehicle Parking. See Paragraph 78 of the Lease Addendum. Lessee shall be
entitled to use the number of Unreserved Parking Spaces and Reserved Parking
Spaces specified in Paragraph 1.2(b) on those portions of the Common Areas
designated from time to time by Lessor for parking. Lessee shall not use more
parking spaces than said number. Said parking spaces shall be used for parking
by vehicles no larger than full-size passenger automobiles or pick-up trucks,
herein called “Permitted Size Vehicles.” Lessor may regulate the loading and
unloading of vehicles by adopting Rules and Regulations as provided in Paragraph
2.9. No vehicles other than Permitted Size Vehicles may be parked in the Common
Area without the prior written permission of Lessor.

_____
_____
INITIALS
Page 4 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



(a)    Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b)    Lessee shall not service or store any vehicles in the Common Areas.
(c)    If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right upon reasonable prior
notice, or without notice in the case of an emergency, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Lessee, which cost shall be immediately payable upon
demand by Lessor.
2.7    Common Areas - Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas, but excluding fences and gates
provided by Lessor for the exclusive use of Lessee.
2.8    Common Areas - Lessee’s Rights. Lessor grants to Lessee, for the benefit
of Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the right
upon reasonable prior notice, or without notice in the case of an emergency, in
addition to such other rights and remedies that it may have, to remove the
property and charge the cost to Lessee, which cost shall be immediately payable
upon demand by Lessor.
2.9    Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. A copy of the Rules and Regulations is attached hereto as
Exhibit “C”. Lessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.
2.10    Common Areas - Changes. Provided that Lessor shall not unreasonably
interfere with Lessee’s use of the Premises or Lessee’s parking rights, Lessor
shall have the right, in Lessor’s sole discretion, from time to time:
(a)    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility raceways;

_____
_____
INITIALS
Page 5 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



(b)    To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(c)    To designate other land outside the boundaries of the Project to be a
part of the Common Areas;
(d)    To add additional buildings and improvements to the Common Areas;
(e)    To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and
(f)    To do and perform such other acts and make such other changes in, to or
with respect to the Common Areas and Project as Lessor may, in the exercise of
sound business judgment, deem to be appropriate.
3.    Term.
3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early Possession. If Lessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent shall be abated
for the period of such early possession. Any such early possession shall not
affect the Expiration Date.
3.3    Delay In Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Projected Completion Pate (as said Term is defined in Paragraph 73(12) of the
Lease Addendum). If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease. Lessee shall not, however,
be obligated to pay Rent or perform its other obligations until the Commencement
Date; provided, however, that Lessee must maintain the insurance required by
Paragraph 68(12) of the Lease Addendum during the Early Possession period it
receives possession of the Premises. If possession is not delivered within 60
days after the Projected Completion Date, Lessee may, at its option, by notice
in writing within 10 days after the end of such 60 day period, cancel this
Lease, in which event the Parties shall be discharged from all obligations
hereunder. If such written notice is not received by Lessor within said 10 day
period, Lessee’s right to cancel shall terminate. Except as otherwise provided,
if possession is not tendered to Lessee by the Projected Completion Date and
Lessee does not terminate this Lease, as aforesaid, any period of rent abatement
that Lessee would otherwise have enjoyed shall run from the date of delivery of
possession and continue for a period equal to what Lessee would otherwise have
enjoyed under the terms hereof.
3.4    Lessee Compliance. Lessor shall not be required to tender possession of
the Premises to Lessee on the Commencement Pate until Lessee complies with its
obligation to provide evidence of insurance (Paragraph 8.5). Pending delivery of
such evidence, Lessee shall be required to perform all of its obligations under
this Lease from and after the Commencement Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance.
4.    Rent.
4.1    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

_____
_____
INITIALS
Page 6 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



4.2    Common Area Operating Expenses. Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:
(a)    “Common Area Operating Expenses” are defined, for purposes of this Lease,
in paragraph 67 of the Lease Addendum.
(b)    Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c)    The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
(d)    Lessee’s Share of Common Area Operating Expenses shall be payable by
Lessee within 30 days after a reasonably detailed statement of actual expenses
is presented to Lessee. At Lessor’s option, however, an amount may be estimated
by Lessor from time to time of Lessee’s Share of annual Common Area Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each 12 month period of the Lease term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee within 60 days after
the expiration of each calendar year a reasonable detailed statement showing
Lessee’s Share of the actual Common Area Operating Expenses incurred during the
preceding year. If Lessee’s payments under this Paragraph 4.2(d) during the
preceding year exceed Lessee’s Share as indicated on such statement, lessor
shall credit the amount of such over-payment against Lessee’s Share of Common
Area Operating Expenses next becoming due. If Lessee’s payments under this
Paragraph 4.2(d) during the preceding year were less than Lessee’s Share as
indicated on such statement, Lessee shall pay to Lessor the amount of the
deficiency within 30 days after the delivery by Lessor to Lessee of the
statement.
4.3    Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
Rent for any period during the term hereof which is at its address stated herein
or to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor’s rights to the balance of such Rent, regardless of
Lessor’s endorsement of any check so stating. In the event that any check, draft
, or other instrument of payment given by Lessee to Lessor is dishonored for any
reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any late
charges which may be due.
5.    Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient

_____
_____
INITIALS
Page 7 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



to restore said Security Deposit to the full amount required by this Lease.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4 below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
6.    Use.
6.1    Use. Subject to all of the covenants and restrictions set forth in this
Lease, Lessee shall use and occupy the Premises only for the Agreed Use, or any
other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Lessor shall not
unreasonably without or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, will not increase the risk of contamination with
Hazardous Substance, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor’s objections to the change in the Agreed Use.
6.2    Hazardous Substances. See paragraph 56 of the Lease Addendum.
(g)    Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 56 of the Lease Addendum 6.2(d) and Paragraph 13), Lessor may shall,
at Lessor’s option, written notice of which shall be delivered to Lessee within
ten (10) days following the occurrence of Grounds for Termination (as said term
is fined herein below), either (i) investigate and remediate such Hazardous
Substance Condition, if required, as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) if the estimated cost to remediate such condition exceeds 12 times the then
monthly Base Rent or $100,000, whichever is greater, or by reason of the
Hazardous Substance the Premises shall not be safe to occupy for a period of six
(6) months or longer (jointly, the “Grounds for Termination”), give written
notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor’s desire to
terminate this Lease as of the first to occur of (i) the date 60 days following
the date of such notice, or (ii) at such time as the Premises are not longer
safe to occupy. In the event Grounds for Termination arise and Lessor elects not
to terminate this Lease, Lessee shall have the right to terminate this Lease by
written notice to Lessor within ten (10) days following receipt from Lessor of
its election not to terminate.
6.3    Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to Lessee’s use of the Premises, without regard to
whether said requirements are now in effect or become effective after the Start
Date. Lessee shall, within 10 days after receipt of Lessor’s written request,
provide Lessor with copies of all permits and other documents, and other
information evidencing Lessee’s compliance with any Applicable Requirements
specified by Lessor, and shall immediately upon receipt, notify Lessor in
writing (with copies of any documents

_____
_____
INITIALS
Page 8 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



involved) of any threatened or actual claim, notice, citation, warning,
complaint or report pertaining to or involving the failure of Lessee or the
Premises to comply with any Applicable Requirements.
6.4    Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, for the
purpose of inspecting the condition of the Premises and for verifying compliance
by Lessee with this Lease. The cost of any such inspections shall be paid by
Lessor, unless a violation by Lessee of Applicable Requirements, or a
contamination is found to exist or be imminent for which Lessee is responsible
under this Lease. In such case, Lessee shall upon request reimburse Lessor for
the cost of such inspection, so long as such inspection is reasonably related to
the violation or contamination. In no event shall any inspection undertaken by
Lessor relieve Lessee of its obligation to maintain and repair the Premises or
for liability to Lessor and/or third parties for Lessee’s failure to adequately
maintain and repair the Premises as required by this Lease.
7.    Maintenance; Repairs, Utility Installations; Trade Fixtures and
Alterations.
7.1    Lessee’s Obligations.
(a)    In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility Installations
(intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, lighting facilities, boilers, pressure vessels, fixtures,
interior walls, interior surfaces of exterior walls, ceilings, roof membrane,
floors, fences and gates made available for Lessee’s exclusive use, windows,
doors, plate glass, and skylights but excluding any items which are the
responsibility of Lessor pursuant to Paragraph 7.2. Lessee, in keeping the
Premises in good order, condition and repair, shall exercise and perform good
maintenance practices. Lessee’s obligations shall include restorations,
replacements or renewals when necessary to keep the Premises and all
improvements thereon or a part thereof in good order, condition and state of
repair, and free of any dangerous conditions. Lessee shall routinely (but not
less often than every twelve months) inspect the Premises to determine whether
maintenance or repair of any portion thereof is required in accordance with the
terms of this Lease, and shall provide Lessor with a written report of the
results of its inspection. Lessee shall immediately notify Lessor in writing if
it believes a dangerous condition exists on the Premises and shall promptly take
such action as may be required to eliminate said dangerous condition.
(b)    Service Contracts. Subject to reimbursement pursuant to the provisions of
Paragraph 4.2, above, Lessor shall procure and maintain contracts in customary
form and substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) HVAC equipment, (ii) boiler and pressure vessels,
(iii) clarifiers, and (iv) any other equipment, if reasonably required by
Lessor. See Paragraph 67(a) of the Lease Addendum regarding the cost of repairs
and replacements of the HVAC system which constitute capital expenditures.
(c)    Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly
reimburse Lessor for the cost thereof.

_____
_____
INITIALS
Page 9 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



(d)    Replacement. Subject to Paragraphs 2.2 and 2.3, above, Lessee’s
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee’s failure to exercise and
perform good maintenance practices, if the replacement or major repair of an
item described in Paragraph 7.1(a) and 7.1(b) is required to be capitalized
under GAAP, then such item shall be replaced by Lessor, and the cost thereof
shall be prorated between the Parties and Lessee shall only be obligated to pay,
each month during the remainder of the term of this Lease, on the date on which
Base Rent is due, an amount required to fully amortize such cost based upon the
useful life thereof as determined by Lessor in its reasonable judgment using an
interest rate equal to the greater of (i) seven and one half percent (7.5%) per
annum, and (ii) the Wall Street Journal Prime Rate plus 400 basis points, not to
exceed ten percent (10% per annum. Lease may, however, prepay its obligation at
any time.
7.2    Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system, HVAC
system, Common Area fire alarm and/or smoke detection systems, fire hydrants,
parking lots, walkways, parkways, driveways, landscaping, fences, signs and
utility systems serving the Common Areas and all parts thereof, as well as
providing the services for which there is a Common Area Operating Expense
pursuant to Paragraphs 4.2 and 67. Lessor shall not be obligated to paint the
exterior or interior surfaces of exterior walls nor shall Lessor be obligated to
maintain, repair or replace windows, doors or plate glass of the Premises.
Lessee expressly waives the benefit of any statute now or hereafter in effect to
the extent it is inconsistent with the terms of this Lease. Notwithstanding
anything to the contrary set forth herein, (i) Lessor, at its sole cost and
expense, and not as a Common Area Operating Expense, shall be responsible for
maintenance and repair of the structural portions of the Premises only,
including the foundation, exterior walls and roof (excluding the roof membrane),
(ii) Lessor shall be responsible for maintenance and repair of the HVAC system
and life safety system, the cost of which shall be a Common Area Operating
Expense, and (iii) Lessee shall, at Lessee’s sole cost and expense, be
responsible for maintenance, repair and replacement of the HVAC system and
equipment installed to serve Lessee’s laboratory areas.
7.3    Utility Installations; Trade Fixtures; Alterations.
(a)    Definitions. The term “Utility Installations” refers to all floor and
window coverings, air lines, power panels, electrical distribution, security and
fire protection systems, communication systems, lighting fixtures, HVAC
equipment, plumbing, and fencing and gates in or on the Premises. The term
“Trade Fixtures” shall mean Lessee’s machinery and equipment that can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
(b)    Consent. Lessee shall not make any Alterations or Utility Installations
to the Premises without Lessor’s prior written consent. Lessee may, however,
make non-structural Utility Installations to the interior of the Premises
(excluding the roof) without such consent but upon notice to Lessor, as long as
they are not visible from the outside, do not involve puncturing, relocating or
removing the roof, the roof membrane, or any existing walls, and the cumulative
cost thereof during this Lease as extended does not exceed a sum equal to 3
month’s Base Rent in the aggregate or a sum equal to one month’s Base Rent in
any one year. Notwithstanding the foregoing, Lessee shall not make or permit any
roof penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to

_____
_____
INITIALS
Page 10 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



utilize a contractor chosen and/or approved by Lessor. Any Alterations or
Utility Installations that Lessee shall desire to make and which require the
consent of the Lessor shall be presented to Lessor in written form with detailed
plans. Consent shall be deemed conditioned upon Lessee’s: (i) acquiring all
applicable governmental permits, (ii) furnishing Lessor with copies of both the
permits and the plans and specifications prior to commencement of the work, and
(iii) compliance with all conditions of said permits and other Applicable
Requirements in a prompt and expeditious manner. Any Alterations or Utility
Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month’s Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or upon Lessee’s posting an
additional Security Deposit with Lessor.
(c)    Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor’s attorneys’ fees and costs.
7.4    Ownership; Removal; Surrender; and Restoration.
(a)    Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.
(b)    Removal. By delivery to Lessee of written notice from Lessor at the time
it consents to such improvements, Lessor may require that any or all
improvements to the Electronic Lab Areas (as said term is defined in Paragraph
73(b) of the Lease Addendum) of the Premises, and any or all Lessee Owned
Alterations or Utility Installations, be removed by the expiration or
termination of this Lease. Lessor may require the removal at any time of all or
any part of any Lessee Owned Alterations or Utility Installations made without
the required consent and return of such areas to shell warehouse conditions.
(c)    Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, (i) ordinary wear and tear, (ii) casualty
items that are not Lessee’s responsibility to maintain, repair, or restore
(unless damaged by Lessee) and Hazardous Substances for which Lessee is not
responsible under the provisions of Paragraph 56 of the Lease, and (iii)
condemnation, excepted. “Ordinary wear and tear” shall not include any damage or
deterioration that would have been prevented by good maintenance practice.
Lessee shall repair any damage occasioned by the installation, maintenance or
removal of Trade Fixtures, Lessee owned Alterations and/or Utility
Installations, furnishings, and equipment as well as the removal of any storage
tank installed by or for Lessee. Lessee shall also completely

_____
_____
INITIALS
Page 11 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Project) even
if such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.
8.    Insurance; Indemnity.
8.1    Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
8.2    Liability Insurance. See paragraph 68 of the Lease Addendum.
8.5    Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates and endorsements evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor, except for non-payment of premiums, upon which only ten (10) days
notice shall be required. Lessee shall, at least 30 days prior to the expiration
of such policies, furnish Lessor with evidence of renewals or “insurance
binders” evidencing renewal thereof, or Lessor may order such insurance and
charge the cost thereof to Lessee, which amount shall be payable by Lessee to
Lessor upon demand. Such policies shall be for a term of at least one year, or
the length of the remaining term of this Lease, whichever is less. If either
Party shall fail to procure and maintain the insurance required to be carried by
it, the other Party may, but shall not be required to, procure and maintain the
same.
8.6    Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein. The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto. The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.
8.7    Indemnity. Except for Lessor’s gross negligence, or willful misconduct,
or Breach of this Lease, Lessee shall indemnify, protect, defend and hold
harmless the Premises, Lessor and its agents, including without limitation
Lessor’s property managers (William A. Budge, Inc., and McKennaco, dba McKenna &
Co.), Lessor’s master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Lessee. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee’s
expense by counsel reasonably satisfactory to Lessor and Lessor shall cooperate
with Lessee in such defense. Lessor need not have first paid any such claim in
order to be defended or indemnified.

_____
_____
INITIALS
Page 12 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



8.8    Exemption of Lessor from Liability. Lessor shall not be liable for injury
or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee’s employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places. Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant of Lessor nor from the failure of Lessor to enforce
the provisions of any other lease in the Project. Notwithstanding Lessor’s
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee’s business or for any loss of income or profit
therefrom.
9.    Damage or Destruction.
9.1    Definitions.
(a)    “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 180 days or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within 30 60
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.
(b)    “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 180
days or less from the date of the damage or destruction and/or the cost thereof
exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee in
writing within 30 days from the date of the damage or destruction as to whether
or not the damage is Partial or Total.
(c)    “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d)    “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
(e)    “Hazardous Substance Condition” shall mean the occurrence or discovery of
a condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises.
9.2    Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect. Notwithstanding the foregoing, if the required insurance
was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs. In the event, however, such shortage
was due to the fact that, by reason of the unique nature of the improvements,
full replacement cost insurance coverage was not commercially reasonable and
available, Lessor shall have no obligation to pay for the shortage in insurance
proceeds or to fully

_____
_____
INITIALS
Page 13 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
9.3    Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not
an Insured Loss occurs, unless caused by a negligent or willful act of Lessee
(in which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4    Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction.
9.5    Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. if Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.
9.6    Abatement of Rent; Lessee’s Remedies.
(a)    Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in

_____
_____
INITIALS
Page 14 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b)    Remedies. If Lessor shall be obligated to repair or restore the Premises
and does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
9.7    Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.
9.8    Waive Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises with
respect to the termination of this Lease and hereby waive the provisions of any
present or future statute to the extent inconsistent herewith.
10.    Real Property Taxes.
10.1    Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.
10.2    Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to
the Common Area Project, and all such amounts shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Paragraph 4.2. Lessor shall pay the Real Property Taxes on the parcel on
which the Premises are located with respect to the Premises is one hundred
percent (100%) of such tax parcel. Lessee shall reimburse Lessor therefor in
equal monthly payments at the same time as Base Kent is due and payable
hereunder.

_____
_____
INITIALS
Page 15 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



10.3    Additional improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request.
10.4    Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
10.5    Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.
11.    Utilities. Effective as of the Commencement Date, Lessee shall pay for
all water, gas, heat, light, power, telephone, trash disposal and other
utilities and services supplied to the Premises, together with any taxes
thereon. Upon request by Lessor, Lessee shall deliver to Lessor copies of
Lessee’s utility bill in order to permit Lessor to satisfy its energy management
reporting requirements.
12.    Assignment and Subletting.
12.1    Lessor’s Consent Required. See paragraphs 53.1 through 53.7 of the Lease
Addendum.
13.    Default; Breach; Remedies.
13.1    Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a)    The abandonment of the Premises.; or the which shall be deemed to include
vacating of the Premises without providing a commercially reasonable level of
security, or where the coverage of the property insurance described in Paragraph
68(a) is jeopardized as a result thereof, or without providing reasonable
assurances to minimize potential vandalism.
(b)    The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
(c)    The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or

_____
_____
INITIALS
Page 16 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



subletting, (iv) an Estoppel Certificate, (v) a requested subordination, (vi)
evidence concerning any guaranty and/or Guarantor, (vii) any document requested
under Paragraph 41 (easements), or (viii) any other documentation or information
which Lessor may reasonably require of Lessee under the terms of this Lease,
where any such failure continues for a period of 10 days following written
notice to Lessee.
(d)    A Default by Lessee as to the terms, covenants, conditions or provisions
of this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than
those described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.
(e)    The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
“debtor” as defined in 11 U.S.C. 5 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
13.2    Remedies. If Lessee Breaches fails-to-perform any of its affirmative
duties or obligations, within 10 days after written notice (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. The costs and expenses of any such performance by Lessor shall be
due and payable by Lessee upon receipt of invoice therefor. If any check given
to Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier’s check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
(a)    Terminate Lessee’s right to possession of the Premises by any lawful
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission aria tenant improvements construction costs
paid by Lessor in connection with this Lease applicable to the unexpired term of
this Lease. The worth at the time of award of the amount referred to in
provision (iii) of the immediately preceding sentence shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of the
District within which the Premises are located at the time of award plus one
percent. Efforts by Lessor to mitigate damages caused by Lessee’s

_____
_____
INITIALS
Page 17 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.
(b)    Continue the Lease and Lessee’s right to possession and recover the Rent
as it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.
(c)    Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
13.3    Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
including, without limitation the Allowance set forth in Paragraph 73(7), all of
which concessions are hereinafter referred to as “Inducement Provisions”, shall
be deemed conditioned upon Lessee’s full and faithful performance of all of the
terms, covenants and conditions of this Lease. Upon Breach of this Lease by
Lessee resulting in the termination of this Lease, any such Inducement Provision
shall automatically be deemed deleted from this Lease and of no further force or
effect, and that percentage of any rent, other charge, bonus, inducement or
consideration theretofore abated, given or paid by Lessor under such an
Inducement Provision applicable during the Lease Term remaining at the time of
Lessee’s breach shall be immediately due and payable by Lessee to Lessor. The
acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4    Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 6% 10% of each such overdue amount or $100,
whichever is greater. The parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.

_____
_____
INITIALS
Page 18 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



13.5    Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus 4%, but
shall not exceed the maximum rate allowed by law. Interest is payable in
addition to the potential late charge provided for in Paragraph 13.4.
13.6    Breach by Lessor.
(a)    Notice of Breach. Lessor shall not be deemed in breach of this Lease
unless Lessor fails within a reasonable time to perform an obligation required
to be performed by Lessor. For purposes of this Paragraph, a reasonable time
shall in no event be less than 30 days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.
(b)    Performance by Lessee on Behalf of Lessor. In the event that neither
Lessor nor Lender cures said breach within 30 days after receipt of said notice,
or if having commenced said cure they do not diligently pursue it to completion,
then Lessee may elect to cure said breach at Lessee’s expense and offset from
Rent an amount equal to the greater of one month’s Base Rent or the Security
Deposit, and to pay an excess of such expense under protest, reserving Lessee’s
right to reimbursement from Lessor. Lessee shall document the cost of said cure
and supply said documentation to Lessor.
14.    Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee’s Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15.    Brokerage Fees.
15.3    Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers,

_____
_____
INITIALS
Page 19 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



if any) in connection with this Lease, and that no one other than said named
Brokers is entitled to any commission or finder’s fee in connection herewith.
Lessee and Lessor do each hereby agree to indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any such unnamed broker, finder or other similar party by
reason of any dealings or actions of the indemnifying Party, including any
costs, expenses, attorneys’ fees reasonably incurred with respect thereto.
16.    Estoppel Certificates. See paragraphs 54, 71, and 72 of the Lease
Addendum.
17.    Definition of Lessor. The term “Lessor” as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee’s interest in the prior lease. In the event of
a transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of Paragraph
20 below, the original Lessor under this Lease, and all subsequent holders of
the Lessor’s interest in this Lease shall remain liable and responsible with
regard to the potential duties and liabilities of Lessor pertaining to Hazardous
Substances as outlined in Paragraph 6.2 above.
18.    Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.
19.    Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
20.    Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21.    Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.
22.    No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
23.    Notices.

_____
_____
INITIALS
Page 20 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2    Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given three (3) business days after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mail or overnight courier that guarantee next
day delivery shall be deemed given one (1) business day after delivery of the
same to the Postal Service or courier. If notice is received on a Saturday,
Sunday or legal holiday, it shall be deemed received on the next business day.
24.    Waivers. No waiver by Lessor of the Default or Breach of any term,
covenant or condition hereof by Lessee, shall be deemed a waiver of any other
term, covenant or condition hereof, or of any subsequent Default or Breach by
Lessee of the same or of any other term, covenant or condition hereof. Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. The acceptance of
Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of moneys or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
26.    No Right to Holdover. See Paragraph 77 of the Lease Addendum.
27.    Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.    Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
29.    Binding Effect; Choice of Law. This Lease shall be binding upon the
parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located.
30.    Subordination; Attornment; Non-Disturbance.
30.1    Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security

_____
_____
INITIALS
Page 21 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, whereupon this Lease
and such Options shall be deemed prior to such Security Device, notwithstanding
the relative dates of the documentation or recordation thereof.
30.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor’s obligations hereunder, except that such new owner shall not: (a)
be liable for any act or omission of any prior lessor or with respect to events
occurring prior to acquisition of ownership; (b) be subject to any offsets or
defenses which Lessee might have against any prior lessor, (c) be bound by
prepayment of more than one month’s rent, or (d) be liable for the return of any
security deposit paid to any prior lessor.
30.3    Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.
30.4    Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31.    Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether

_____
_____
INITIALS
Page 22 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



or not a legal action is subsequently commenced in connection with such Default
or resulting Breach ($200 is a reasonable minimum per occurrence for such
services and consultation).
32.    Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise upon not less than one (1) business day’s prior notice,
for the purpose of showing the same to prospective purchasers, lenders, or
during the last 12 months of the Lease Term, tenants, and making such
alterations, repairs, improvements or additions to the Premises as Lessor may
deem necessary. All such activities shall be without abatement of rent or
liability to Lessee. Lessor may at any time place on the Premises any ordinary
“For Sale” signs and Lessor may during the last 6 months of the term hereof
place on the Premises any ordinary “For Lease” signs. Lessee may at any time
place on the Premises any ordinary “For Sublease” sign.
33.    Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor’s prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.    Signs. Except for ordinary “For Sublease” signs which may be placed only
on the Premises, Lessee shall not place any sign upon the Project without
Lessor’s prior written consent. All signs must comply with all Applicable
Requirements and Lessor’s Sign Criteria, a copy of which is attached hereto as
Exhibit “D”. Lessee shall have exclusive right to all signage on the Building’s
exterior.
35.    Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.
36.    Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable
out-of-pocket costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent.
The failure to specify herein any particular condition to Lessors consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination for such determination, the determining party
shall furnish its reasons in writing and in reasonable detail within 10 business
days following such request.
38.    Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.    Options. See paragraph 60 of the Lease Addendum.

_____
_____
INITIALS
Page 23 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



40.    Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
41.    Reservations. Lessor reserves the right: (i) to grant, without the
consent or joinder of Lessee, such easements, rights and dedications that Lessor
deems necessary, (ii) to cause the recordation of parcel maps and restrictions,
and (iii) to create and/or install new utility raceways, so long as such
easements, rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
42.    Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.
43.    Authority. If either Party hereto is a corporation, trust, limited
liability company, partnership, or similar entity, such entity represents and
warrants that the individual executing this Lease on its behalf is duly
authorized to execute and deliver this Lease on its behalf. Each party shall,
within 30 days after request, deliver to the other party satisfactory evidence
of such authority.
44.    Conflict. Any conflict between the printed provisions of this Lease and
the typewritten or handwritten provisions shall be controlled by the typewritten
or handwritten provisions.
45.    Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46.    Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
47.    Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
48.    Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.
49.    Mediation and Arbitration of Disputes. An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease ¨ is þ is not attached to this Lease.
50.    Accessibility: Americans with Disabilities Act.
(a)    The Premises: (X) have not undergone an inspection by a Certified Access
Specialist (CASp). ( ) have undergone an inspection by a Certified Access
Specialist (CASp) and it was determined that the Premises

_____
_____
INITIALS
Page 24 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



met all applicable construction-related accessibility standards pursuant to
California Civil Code §55.51 et seq. ( ) have undergone an inspection by a
Certified Access Specialist (CASp) and it was determined that the Premises did
not meet all applicable construction-related accessibility standards pursuant to
California Civil Code §55.51 et seq.
(b)    Since compliance with the Americans with Disabilities Act (ADA) is
dependent upon Lessee’s specific and unique use of the Premises, except as set
forth in Paragraph 2.3, Lessor makes no warranty or representation as to whether
or not the Premises comply with ADA or any similar legislation. In the event
that Lessee’s specific and unique use of the Premises requires modifications or
addition to the Premises in order to be in ADA compliance, Lessee agrees to make
any such necessary modifications and/or additions at Lessee’s expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE
STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS,
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE
PREMISES FOR LESSEE’S INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.
Executed at: Newport Beach, CA
Executed at: 16275 Laguna Canyon Rd, #16,

On: 11-11-15
Irvine, CA 92618

On: November 10, 2015


By LESSOR:
By LESSEE:

THE NORTHWESTERN MUTUAL LIFE
MAXLINEAR, INC., a Delaware corporation

INSURANCE COMPANY, a Wisconsin
Corporation
By: Northwestern Mutual Investment Management
By: /s/ Adam C. Spice


_____
_____
INITIALS
Page 25 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



Company, LLC, a Delaware limited liability
Name Printed: Adam C Spice

company, its wholly-owned affiliate
Title: CFO



By: /s/ Don Morton
By:             

Name Printed: Don Morton
Name Printed:     

Title: Director – Asset Mgmt.
Title:         

Address:         


By:
    Telephone: 760-692-0711

Name Printed:
    Facsimile: 760-444-8596

Title:
    Federal ID No. 14-1896129

Address:     


Telephone: (___)     
Facsimile: (___)     
Federal ID No.     




BROKER:
BROKER:

                        
                        


Att:
        Att:     

Title:
    Title:     

Address:.
    Address:         

                        
                        
Telephone: (___)
    Telephone: (___)     

Facsimile: (___)
    Facsimile: (___)     

Federal ID No.
    Federal ID No.     



These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017. (213) 687-8777.
©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.



_____
_____
INITIALS
Page 26 of 26
_____
_____
INITIALS

©1999 – AIR COMMERCIAL REAL ESTATE ASSOCIATION

--------------------------------------------------------------------------------



LEASE ADDENDUM
(NET LEASE - MULTI-TENANT)
This Addendum to the Lease dated November 4, 2015, made by and between The
Northwestern Mutual Life Insurance Company (“Lessor”) and MaxLinear, Inc.
(“Lessee”) for certain premises located at 50 Parker, Irvine, CA (the
“Premises”) (this “Addendum”), is hereby incorporated into the Lease.
Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Lease. The provisions of the Lease are modified as set forth
below. In the event of any inconsistency between this Addendum and the Lease,
the terms of this Addendum shall prevail.
50.    PREMISES SIZE. Lessor and Lessee acknowledge that they have stipulated to
the area of the Premises and that the actual size of such area is not subject to
dispute. Lessee agrees that Lessor shall have no liability in the event that the
size of the Premises is other than the amount specified and Lessee shall have no
right to terminate this Lease should such discrepancy be discovered. Lessor
agrees not to charge Lessee additional Operating Expenses or Rent due to a
re-measurement of the Premises.
51.    NO PAYMENT TO LESSEE IF LESSEE IN DEFAULT. In the event of any Breach by
Lessee under any provision of this Lease, then notwithstanding any provision of
this Lease to the contrary which requires Lessor to make any payment to Lessee,
Lessor shall not be obligated to make such payment to Lessee, but may instead
apply the amount of such payment against Rent or Additional Rent past due; and
against any costs incurred by Lessor to cure any default by Lessee.
52.    USE OF THE PREMISES.
52.1    Compliance. Lessor shall deliver the Premises to Lessee on the
Commencement Date in compliance with all municipal, county and state laws,
ordinances and regulations governing and regulating the use of the Premises.
Lessee acknowledges its lease of the Premises is subject to all applicable
zoning, municipal, county and state laws, ordinances and regulations governing
and regulating the use of the Premises, and any covenants or restrictions of
record, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto. Lessee shall not use the Premises
which will in any way conflict with any law, statute, zoning restriction,
ordinance or governmental law, rule, regulation or requirement of any duly
constituted public authority having jurisdiction over the Premises now in force
or which may hereafter be in force, or any covenants, conditions, easements or
restrictions now or hereafter encumbering the Premises. Lessee shall not commit
any public or private nuisance or any other act or thing that might or would
disturb the quiet enjoyment or any other Lessee of Lessor or any occupant of
nearby property. Lessee shall place no loads upon the floors, walls or ceilings
in excess of the maximum designed load specified by Lessor or which may damage
the building or outside areas; nor place any harmful liquids in the drainage
systems; nor dump or store waste materials, refuse or other materials or allow
such to remain outside the building, except in the enclosed trash areas
provided.
52.2    Compliance With Governmental Regulations. Notwithstanding anything to
the contrary set forth in this Lease, if and to the extent modifications or
improvements to the structure of the Premises or any portion thereof or to any
fire prevention or other emergency system are deemed necessary by any
governmental authority or Applicable Requirements, Lessor shall make such
modifications and improvements and Lessee shall cooperate with Lessor in the
making of any such modifications or improvements. Notwithstanding the foregoing
sentence, Lessor shall not be responsible for the costs and expenses of such
modifications or improvements in the event that such improvements or
modifications are required after the Commencement Date as the result of Lessee’s
specific and unique use of the Premises or conduct including, but

_____
Lessee Initials
 
_____
Lessor Initials

--------------------------------------------------------------------------------



not limited to, Lessee’s alterations, improvements or modifications of the
Premises. In the event that any alterations, modifications or improvements
undertaken by either party pursuant to this Section result in any interruption
of the business of Lessee, Lessor shall have no liability to Lessee for such
interruption and Lessee shall be limited to such business interruption insurance
coverage, if any, as it may elect to carry.
52.3    Lessee ADA Obligations. Lessor shall deliver the Premises to Lessee on
the Commencement Date in compliance with the requirements of Title III of the
Americans with Disabilities Act of 1990 (42 U.S.C. 12181, et seq., the
Provisions Governing Public Accommodations and Services Operated by Private
Entities) (hereinafter collectively referred to as the “ADA”). At all times
during the term of this Lease following the Commencement Date, Subject to the
provisions of Paragraph 2.3 of this Lease, Lessee, at Lessee’s sole cost and
expense, shall cause the Premises, and all alterations and improvements in the
Premises, and Lessee’s use and occupancy of the Premises, and Lessee’s
performance of its obligations under this Lease, to comply with the ADA, and all
regulations promulgated thereunder, and all amendments, revisions or
modifications thereto now or hereafter adopted or in effect in connection
therewith and to take such actions and make such alterations and improvements as
are necessary for such compliance; provided, however, that Lessee shall not make
any such alterations or improvements except upon Lessor’s prior written consent
pursuant to the terms and conditions of this Lease. If Lessee fails to
diligently take such actions or make such alterations or improvements as are
necessary for such compliance, Lessor may, but shall not be obligated to, take
such actions and make such alterations and improvements and may recover all of
the costs and expenses of such actions, alterations and improvements from Lessee
as additional rent. No act or omission of Lessor, including any approval,
consent or acceptance by Lessor or Lessor’s agents, employees or other
representatives, shall be deemed an agreement, acknowledgment, warranty or other
representation by Lessor that Lessee has complied with the ADA or that any
action, alteration or improvement by Lessee complies or will comply with the ADA
or constitutes a waiver by Lessor of Lessee’s obligations to comply with the ADA
under this Lease or otherwise. Notwithstanding anything to the contrary set
forth herein, Lessor shall be responsible for all compliance with law
requirements, including compliance with the ADA, relating to the exterior of the
Building and Common Areas, and the construction of the Base Building
Improvements and the Lessee Improvements. Notwithstanding anything to the
contrary herein, any upgrades to the Building or the exterior areas required to
bring the Premises into compliance with building codes, including the ADA
requirements, that are triggered by the Base Building Improvements and/or were
not in compliance with law prior to the Commencement Date shall be performed at
Lessor’s sole cost and expense, and shall not be funded or paid for out of the
Allowance. From and after completion of the Base Building Improvements and the
Lessee Improvements, Lessee shall be responsible for compliance with law
requirements due to Lessee’s particular use of the Premises, including
compliance with the ADA, arising from all future improvements, Utility
Installations, and Alterations made by Lessee and from any change in use by
Lessee.
52.4    Forklift Restrictions. Asphaltic cement cannot withstand noninflatable
forklift tires. In the event the slab is damaged by Lessee’s use of a forklift
with noninflatable tires, it shall be Lessee’s obligation to repair the damaged
asphaltic cement at Lessee’s sole expense.
52.5    Battery Chargers. Battery charging units not equipped with an automatic
shut-off feature can cause substantial and expensive damage to warehouse floors
resulting from battery acid spills from over-charged batteries. Lessee
acknowledges and agrees that Lessee shall be solely and fully liable for the
expense of repair or replacement of floors within the Premises, including
concrete slab floors, required as a result of damage caused by battery charging
units installed by or used by Lessee. In order to reduce the risk that any such
damage shall occur, all battery charging units operated or maintained by Lessee
at the Premises shall be equipped with an original equipment automatic shut-off
feature, or shall have an after-market automatic shut-off device added thereto.

_____
Lessee Initials
2
_____
Lessor Initials




--------------------------------------------------------------------------------



52.6    Department of Treasury Restrictions. Lessee warrants and represents to
Lessor that Lessee and all persons and entities (i) owning (directly or
indirectly) an ownership interest in Lessee, (ii) whom or which are an assignee
of Lessee’s interest in this Lease; (iii) whom or which are a guarantor of
Lessee’s obligations under this Lease; or (iv) executing any separate indemnity
agreement in favor of Lessee in connection with this Lease or with the leasing
of the Premises: (a) is not, and shall not become, a person or entity with whom
Lessor is restricted from doing business with under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of Treasury (including, but not
limited to, those named on OFAC’s Specifically Designated and Blocked Persons
list) or under any statute, executive order (including, but not limited to, the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, (b) is not knowingly engaged in, and shall not
knowingly engage in any dealings or transaction or be otherwise associated with
such persons or entities described in clause (a) above; and (c), is not, and
shall not become, a person or entity whose activities are regulated by the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder.
52.7    Mold and Mildew Control. Lessee shall not use the Premises in any manner
that will cause mold, mildew or similar conditions to arise at the Premises.
Lessee shall keep all ice and coffee machines that Lessee places in the Premises
in good condition and repair and immediately remove any water discharged or
spilled from such ice or coffee machines. Lessee shall regularly monitor the
Premises for the presence of mold or mildew or any conditions that can
reasonably be expected to contribute to the growth of mold or mildew and shall
immediately report to Lessor (i) any evidence of a water leak or excessive
moisture in the Premises, and (ii) any evidence of mold or mildew in the
Premises. Lessee shall indemnify and hold Lessor harmless from any cost or
expense incurred by Lessor in order to remove or eradicate any mold, mildew or
similar condition at the Premises caused by Lessee’s Breach of its obligations
under this Paragraph 52.7.
52.8    Lender’s Request for Lessor’s Consent. If at any time during the Lease
Term, or any extension thereof, Lessee shall make and enter into any secured
financing or other transaction in which a lender to Lessee shall request the
consent of the Lessor to the granting of a security interest by Lessee in any
assets of Lessee that may be located at the Premises, together with Lessor’s
consent to permit such lender access to the Premises for the purpose of
assembling and/or selling any such collateral, Lessor will enter into a
Landlord’s Waiver and Consent in the form attached hereto as Exhibit “E” (“the
“Approved Consent Form”). In the event Lessee nonetheless requests Lessor to
modify the Approved Consent Form or enter into a form provided by Lessee’s
Lender, such request shall be in writing and shall be accompanied by the fee
referred to below. As a condition to Lessor’s requirement to consider any
request from Lessee for such consent, Lessee shall first pay to Lessor, as
Additional Rent, the sum of $2,500.00 as a fixed fee to compensate Lessor for
expenses to be incurred by Lessor in reviewing such request and preparing such
Landlord’s Waiver and Consent (whether or not Lessor and Lessee actually execute
any such instrument), the parties hereto agreeing that such sum is a reasonable
approximation of the cost of Northwestern’s expenses relating thereto, the exact
cost thereof being impractical to determine. Lessee acknowledges and agrees that
Lessor is under no obligation whatsoever to modify such Approved Consent Form or
enter into any such agreement on a form supplied by any lender to Lessee.

_____
Lessee Initials
3
_____
Lessor Initials




--------------------------------------------------------------------------------



[a50parkerirvineleasea_im1a01.jpg]
(11
52.9    Intentionally Deleted.
52.10    Use of the HVAC. Lessee shall be entitled to operate the
building-standard HVAC equipment serving the Premises and any specialized air
conditioning / air handling equipment or systems installed in the Premises as it
relates to Tenant’s electronics laboratory and server room at no additional
after-hours charge to Lessee, twenty-four (24) hours per day, seven (7) days per
week. All costs of electricity to operate the HVAC shall be included in the
utilities bill that Lessee is responsible to separately contract for under the
Lease.
53.    ASSIGNMENT AND SUBLETTING.
53.1    Consent Required. Lessee shall not, without the prior written consent of
Lessor, assign, transfer, convey, mortgage, pledge, hypothecate or encumber this
Lease or any interest herein, sublease the Premises or any part thereof or any
right or privilege appurtenant thereto, or permit the use or occupancy of the
Premises by any other person other than Lessee and Lessee’s representatives and
invitees or Permitted Transferees. Each of the foregoing acts, transactions and
events are sometimes referred to herein as a “Transfer.” The person in whose
favor such Transfer is made is sometimes referred to herein as a “Transferee.”
If Lessee shall complete any Transfer without such consent the Transfer shall be
void and shall constitute a material default and breach of this Lease by Lessee.
This Lease or any interest herein shall not be assignable or otherwise
transferable by operation of law, as to the interest of Lessee, without the
prior written consent of Lessor and any such assignment or other Transfer shall
be void and shall be a material default and breach of this Lease by Lessee.
53.2    Request for Transfer. If at any time during the Lease Term, or any
extension thereof, Lessee desires the consent of the Lessor to a Transfer of
this Lease, Lessee’s request to Lessor for such consent shall be in writing and
shall include the information and documents described below, hereinafter
referred to as “Lessee’s Request for Transfer”. Lessee agrees to pay Lessor, as
Additional Rent, all expenses reasonably incurred by Lessor in reviewing any
information in order to determine whether consent to a requested Transfer should
be given (whether or not such consent is given) in an amount not to exceed
$500.00, including, but not limited to, costs and expenses incurred for credit
investigations, reasonable attorneys’ fees and the costs of preparation of any
necessary documents. The information and documents to be included with Lessee’s
Request for Transfer are as follows:
(a)    A statement that Lessee requests consent to the proposed Transfer and the
type of Transfer proposed;
(b)    The name of the proposed Transferee;
(c)    The nature of the use or business to be carried on in the Premises by the
proposed Transferee;
(d)    A description of the area of the Premises to be covered by the Transfer;

_____
Lessee Initials
4
_____
Lessor Initials




--------------------------------------------------------------------------------



(e)    The terms and provisions of the proposed Transfer including a copy of the
proposed document of Transfer and any other agreements to be entered into
concurrently therewith;
(f)    Such financial information as Lessor may reasonably request concerning
the proposed Transferee; and
(g)    To the extent that the proposed Transfer is other than an assignment or
sublease, the information described in (a) through (f) above shall be modified
to correspond to the type of Transfer for which consent is requested.
53.3    Lessor’s Option. Within twenty (20) calendar days after Lessor’s receipt
of Lessee’s Request for Transfer, Lessor may, in its reasonable discretion,
exercise either of the options described below by providing written notice to
Lessee of Lessor’s election. If for any reason, Lessor fails to give Lessee
written notice of Lessor’s election as authorized by this subparagraph 53.3
within the said twenty (20) calendar day period, Lessor shall be deemed to have
elected to consent to the Transfer. The options available to Lessor are as
follows:
(a)    Consent to the requested Transfer (subject in all circumstances to the
provisions of subparagraph 53.5, whether or not so expressly stated in the
Notice to Lessee setting forth such consent); or
(b)    Withhold consent to the requested Transfer. If Lessor withholds consent,
Lessor shall inform Lessee of the reasons therefor.
53.4    Lessor Entitled to Withhold Consent to Transfer in its Reasonable
Discretion. Lessor shall not unreasonably withhold its consent to any Transfer.
53.5    Consent Given. The provisions of this subsections (a) and (c) of this
Section 53.5 shall not apply to a Permitted Transferee. Should Lessor consent to
a Transfer, Lessor may impose upon such Transfer all such reasonable conditions
as Lessor may desire, i.e., the following conditions:
(a)    Lessee completing the negotiations for a valid and bona fide Transfer to
the Transferee identified in Lessee’s Request for Transfer within sixty (60)
days after the date of Lessor’s consent and such Transfer being in accordance
with all the terms and provisions contained in Lessee’s Request for Transfer. If
for any reason this condition fails, any consent given by Lessor shall be deemed
of no force and effect and Lessee shall be required to again comply with all
conditions of this Paragraph 53 as if no consent had been given.
(b)    Lessee delivering to Lessor, prior to the earlier of the date the
Transfer occurs or the date the Transferee takes possession of the Premises or
any part thereof, executed originals of the document of transfer and any other
agreement entered into in connection with such Transfer. If the Transfer is by
way of assignment, the form of assignment shall expressly state that the
Transferee assumes all of Lessee’s obligations under this Lease. If the Transfer
is by way of sublease, the sublease shall expressly state that: It is subject to
the provisions of this Lease; it does not extend beyond the Termination Date;
the sublessee’s right to transfer its interest in the sublease is subject to
Lessor’s rights under this Paragraph 53.
(c)    Lessee paying to Lessor as Additional Rent under this Lease, without
affecting or reducing any other obligations of Lessee under this Lease, fifty
percent (50%) of any sums of money or other economic consideration received by
Lessee as result of such Transfer in excess of Lessee’s Base Rent

_____
Lessee Initials
5
_____
Lessor Initials




--------------------------------------------------------------------------------



and Additional Rent (but not any loan proceeds if the Transfer is a bona fide
loan), including, but not limited to: Bonuses, key money or the like; any
payment made to Lessee by the Transferee, however denominated, which is
attributed to either the amortization of the cost of any improvements made to
the Premises which were paid by Lessee and are to be used by the Transferee;
and, if the Transfer is a subletting, all rentals, whether so denominated or not
under the sublease. All sums due Lessor pursuant to this subparagraph 53.5(c)
shall, provided the Transfer is a subletting, be prorated if the sublease covers
less than all of the Premises Area according to the ratio that the Premises area
transferred bears to the total Premises area. Notwithstanding the foregoing,
Lessee shall be entitled to deduct from such amounts payable to Lessor pursuant
to this Section such reasonable costs and expenses as Lessee actually incurs in
obtaining a Transferee, i.e., commissions paid to brokers in connection with
such transfer, advertising costs paid by Lessee in connection with such
Transfer, the cost of any improvements made by Lessee, at its cost, for the
Transferee, concessions, reasonable legal fees and similar items. Lessee shall
be obligated, however, to provide evidence to Lessor substantiating such costs
and expenses to Lessor’s reasonable satisfaction.
53.6    Transfer to a Related Party. The provisions of this Section 53 to the
contrary notwithstanding, Lessee shall have the right, without Lessor’s consent,
to assign or otherwise transfer this Lease, or to sublet the Premises, (i) to
any parent or subsidiary of Lessee, and (ii) to any successor to Lessee by way
of merger, consolidation, sale of substantially all of Lessee’s assets or the
like (each, a “Permitted Transferee”); provided that Lessor is notified in
writing of the assignment prior to the effective date thereof, unless notice is
restricted due to the confidential nature of the underlying transaction, in
which case such notice shall be given promptly after the transaction and the
assignee (if Lessee is not the surviving entity) assumes in writing for the
direct benefit of Lessor all of Lessee’s obligations under this Lease arising on
and after the effective date of the assignment (except in the case of a
sublease, the provisions dealing with the amount of rent payable). A sale,
transfer or issuance of Lessee’s capital stock shall not be deemed an
assignment, subletting or any other transfer of the Lease or the Premises.
53.7    No Release of Liability. No Transfer shall release Lessee of its
obligations to pay the Rent and to perform all the other obligations to be
performed by Lessee under this Lease. The acceptance of Rent by Lessor from any
person shall not be deemed to be the waiver by Lessor of any provision of this
Lease or to be a consent to any assignment or subletting. A consent to one
Transfer shall not be deemed to be a consent to any subsequent Transfer. In the
event of default by a Transferee in the performance of any of the terms of this
Lease, Lessor may proceed directly against Lessee without the necessity of
exhausting its remedies against the Transferee. If Lessee enters into a
sublease, with or without Lessor’s consent, Lessee shall be deemed to have
immediately and irrevocably assigned to Lessor, as security for Lessee’s
obligations under this Lease, all subrent or other sums due to Lessee under the
sublease, and Lessor, as assignee and as attorney-in-fact for Lessee, or a
receiver for Lessee appointed on Lessor’s application, may collect such subrent
or other sums due and apply it towards Lessee’s obligations under this Lease,
except, that, until and during the continuance the occurrence of a Breach by
Lessee, Lessee shall have the right to collect such subrent or other sums due.
Lessor may, as a condition to Lessor’s consent to any proposed sublease, require
Lessee and the proposed sublessee to enter into an agreement with Lessor whereby
the proposed sublessee agrees: To pay subrent or all other sums due directly to
Lessor upon notice from Lessor of Lessee’s default; and, notwithstanding
Lessor’s receipt of subrent or other sums due, Lessor shall not be liable to the
proposed sublessee for anything under the sublease or under this Lease and
Lessor may pursue any remedy available to it under this Lease.
[a50parkerirvineleasea_im2a01.jpg]

_____
Lessee Initials
6
_____
Lessor Initials




--------------------------------------------------------------------------------



54.    NON-DISTURBANCE AND ATTORNMENT; LESSEE STATEMENT. Lessor represents that
as of the date of this Lease, there is no loan encumbering the Building. [At
such time during the Lease Term as Lessor shall elect to encumber the Premises
with a deed of trust, mortgage, or other form of security agreement, Lessor
shall cause such trust deed beneficiary or mortgagee to make and enter into a
form of Non-Disturbance and Attornment Agreement with Lessee in a commercially
reasonable form reasonable acceptable to Lessee and such beneficiary or
mortgagee and the subordination of the Lease to such loan is conditioned upon
Lessee’s receipt of such an agreement. In addition, Lessee shall within ten (10)
business days following written request by Lessor execute and deliver to Lessor
any documents reasonably requested by Lessor, including estoppel certificates,
in a commercially reasonable form prepared by Lessor.
55.    LESSEE’S REMEDIES. The obligations of Lessor do not constitute the
personal obligation of the individual partners, trustees, directors, officers or
shareholders of Lessor or its constituent partners. If Lessor shall fail to
perform any covenant, term or condition of this Lease upon Lessor’s part to be
performed, Lessee shall be required to deliver to Lessor written notice of the
same. If, as a consequence of such default, Lessee shall recover a money
judgment against Lessor, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levied thereon
against the right, title and interest of Lessor in the Premises and out of Rent
or other income from such property receivable by Lessor or out of consideration
received by Lessor from the sale or other disposition of all or any part of
Lessor’s right, title or interest in the project of which the Premises are a
part, and no action for any deficiency may be sought or obtained by Lessee.
56.    HAZARDOUS SUBSTANCES.
(a)    For purposes of this Lease, the term “Hazardous Substances” includes (i)
any “hazardous material” as defined in Section 25501(o) of the California Health
and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or asbestos, and
(iii) any toxic or hazardous materials, substances, wastes or materials as
defined pursuant to any other present or future applicable state, federal or
local law or regulation.
(b)    Lessee shall not cause or permit its agents, employees, invitees,
licensees, or contractors to cause any Hazardous Substances to be brought upon,
stored, used, generated, released or disposed of on, under, from or about the
Premises (including without limitation the soil and groundwater thereunder)
without the prior written consent of Lessor, which consent may be given or
withheld in Lessor’s reasonable discretion, taking into account the potential
risk to person and property and the potentially substantial cost of remediation.
Notwithstanding the foregoing, Lessee shall have the right, without obtaining
prior written consent of Lessor, to utilize within the Premises a reasonable
quantity of standard office products that may contain Hazardous Substances (such
as photocopy toner, “White Out”, janitorial products, and the like), provided
however, that (i) Lessee shall maintain such products in their original retail
packaging, shall follow all instructions on such packaging with respect to the
storage, use and disposal of such products, and shall otherwise comply with all
applicable laws with respect to such products, and (ii) all of the other terms
and provisions of this Paragraph 56 shall apply with respect to Lessee’s
storage, use and disposal of all such products. Lessor may, in its reasonable
discretion, place such conditions as Lessor deems appropriate with respect to
Lessee’s use of any such Hazardous Substances, and may further require that
Lessee demonstrate that any such Hazardous Substances are necessary or useful to
Lessee’s business and will be generated, stored, used and disposed of in a
manner that complies with all Applicable Requirements and regulations pertaining
thereto and with good business practices. Lessee understands that Lessor may
utilize an environmental consultant to assist in determining conditions of
approval in connection with the storage, generation, release, disposal or use of
Hazardous Substances by Lessee on or about the Premises, and/or to conduct
periodic inspections of the storage, generation, use, release and/or disposal of
such Hazardous Substances by Lessee on and from the Premises, and Lessee agrees
that any costs

_____
Lessee Initials
7
_____
Lessor Initials




--------------------------------------------------------------------------------



incurred by Lessor in connection therewith shall be reimbursed by Lessee to
Lessor as additional rent hereunder upon demand.
(c)    Prior to the execution of this Lease, Lessee shall complete, execute and
deliver to Lessor an Environmental Questionnaire and Disclosure Statement (the
“Environmental Questionnaire”) in the form of Exhibit “F” attached hereto. The
completed Environmental Questionnaire shall disclose all Hazardous Substances
Lessee intends to bring upon, store, use, generate, release or dispose of on,
under, from or about the Premises, and shall be deemed incorporated into this
Lease for all purposes, and Lessor shall be entitled to rely fully on the
information contained therein. In the event at any time during the Lease Term
Lessee intends to bring upon, store, use, generate, release or dispose of on,
under, from or about the Premises any Hazardous Materials not previously
disclosed on a Lessor approved Environmental Questionnaire, prior to the
introduction thereof to the Premises Lessee shall deliver to Lessor for Lessor’s
prior approval an updated Environmental Questionnaire disclosing each such
additional Hazardous Material. Only upon Lessor’s written approval of said
updated Environmental Questionnaire may said additional Hazardous Materials be
present at the Premises; provided, however, once the presence and quantity of
specific Hazardous Materials has been listed by Lessee on an Environmental
Questionnaire required by hereby and has been approved by Lessor, Lessor shall
not unreasonably withhold its approval of substitutions of any such approved
Hazardous Materials with other Hazardous Materials serving the same purpose of
that for which it has been substituted. In addition, to the extent Lessee is
permitted to utilize Hazardous Substances upon the Premises, Lessee shall
promptly provide Lessor with complete and legible copies of all the following
environmental documents relating thereto: reports filed pursuant to any
self-reporting requirements; permit applications, permits, monitoring reports,
emergency response or action plans, workplace exposure and community exposure
warnings or notices and [a50parkerirvineleasea_im3a01.jpg]all other reports,
disclosures, plans or documents (even those which may be characterized as
confidential, subject to Lessor entering into a reasonable confidentiality
agreement with respect thereto) relating to water discharges, air pollution,
waste generation or disposal, and underground storage tanks for Hazardous
Substances; orders, reports, notices, listings and correspondence (even those
which may be considered confidential) of or concerning the release,
investigation of, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Substances; and all complaints, pleadings and other legal
documents filed by or against Lessee related to Lessee’s use, handling, storage,
release and/or disposal of Hazardous Substances.
(d)    Lessor and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Lessee is complying with the terms
of this Paragraph 56, and in connection therewith Lessee shall provide Lessor
with full access to all facilities, records and personnel related thereto.
Within the 90-day period prior to the expiration of this Lease, or within the
90-day period following the early termination of this Lease as a result of
Lessee’s Breach thereof, Lessor, at Lessor’s cost and expense, shall cause its
environmental consultants to undertake a comprehensive environmental audit of
the Premises to determine whether Hazardous Substances are located at the
Premises for which Lessee is responsible under the terms of this Lease;
provided, however, if Hazardous Substances for which Lessee is responsible under
this Lease are found to be located at the Premises, Lessee shall reimburse
Lessor for the cost of said audit. If Lessee, either during the Lease Term or
upon the expiration or earlier termination thereof, is not in compliance with
any of the provisions of this Paragraph 56, or in the event of a release of any
Hazardous Material on, under or about the Premises caused or permitted by
Lessee, its agents, employees, contractors, licensees or invitees, Lessor and
its agents shall have the right at any

_____
Lessee Initials
8
_____
Lessor Initials




--------------------------------------------------------------------------------



time, but not the obligation, without limitation upon any of Lessor’s other
rights and remedies under this Lease, to immediately enter upon the Premises
without notice and to discharge Lessee’s obligations under this Paragraph 56 at
Lessee’s expense, including without limitation the taking of emergency or
long-term remedial action and notwithstanding that Lessee may have already
commenced remediation and/or reconstruction activities. Lessor and its agents
shall endeavor to minimize interference with Lessee’s business in connection
therewith, but shall not be liable for any such interference. In addition,
Lessor, at Lessee’s expense, shall have the right, but not the obligation, to
join and participate in any legal proceedings or actions initiated in connection
with any claims arising out of the storage, generation, use, release and/or
disposal by Lessee or its agents, employees, contractors, licensees or invitees
of Hazardous Substances on, under, from or about the Premises. In the event
Lessor shall elect to perform Lessee’s obligations under this Paragraph 56 as
permitted above, Lessee shall reimburse Lessor all costs and expenses incurred
by Lessor within twenty (20) days of receipt from Lessor of an invoice therefor,
accompanied by reasonable evidence of such costs and expenses. Lessor shall have
the right to provide such invoices to Lessee monthly during the period of time
that Lessor is in the process of performing such Lessee obligations hereunder in
order to obtain reimbursement from Lessee of costs and expenses incurred by
Lessor as of the date of each such invoice.
(e)    If the presence of any Hazardous Substances on, under, from or about the
Premises or the Project caused by Lessee or its agents, employees, contractors,
licensees or invitees or permitted in the Premises by Lessee or its agents,
employees, contractors, licensees or invitees (excluding as a result of the
actions or omissions of Lessor or its agents, employees, contractors, licensees
or invitees) results in (i) injury to any person, (ii) injury to or
any[a50parkerirvineleasea_im4a01.jpg] contamination of the Premises or the
Project, or (iii) injury to or contamination of any real or personal property
wherever situated, Lessee, at its expense, shall promptly commence and
diligently complete all actions necessary to return the Premises and the Project
and any other affected real or personal property owned by Lessor to the
condition required by Applicable Requirements and to remedy or repair any such
injury or contamination, including without limitation, any cleanup, remediation,
removal, disposal, neutralization or other treatment of any such Hazardous
Substances. Notwithstanding the foregoing, Lessee shall not, without Lessor’s
prior written consent to the remediation and reconstruction activities to be
undertaken by Lessee, which consent may be given or withheld in Lessor’s
reasonable discretion, take any remedial action in response to the presence of
any Hazardous Substances on, from, under or about the Premises or the Project or
any other affected real or personal property owned by Lessor or enter into any
similar agreement, consent, decree or other compromise with any governmental
agency with respect to any Hazardous Substances claims; provided however,
Lessor’s prior written consent shall not be necessary in the event that the
presence of Hazardous Substances on, under or about the Premises or the Project
or any other affected real or personal property owned by Lessor (i) imposes an
immediate threat to the health, safety or welfare of any individual and (ii) is
of such a nature that an immediate remedial response is necessary and it is not
possible to obtain Lessor’s consent before taking such action. In the event that
the permissible levels or concentrations of Hazardous Substances are subject to
ambiguous regulatory standards or different regulatory standards of governmental
agencies having jurisdiction (including without limitation the State of
California under Proposition 65), Lessor shall have the right to identify the
applicable standard for remediation to which Lessee must adhere in performing
its obligations under this Lease. To the fullest extent permitted by law, Lessee
shall indemnify, hold harmless, protect and defend (with attorneys acceptable to
Lessor) Lessor and any successors to all or any portion of Lessor’s interest in
the Premises and the Project and any other real or personal property owned by
Lessor from and against any and all liabilities, losses, damages, diminution in
value, judgments, fines, demands, claims,

_____
Lessee Initials
9
_____
Lessor Initials




--------------------------------------------------------------------------------



recoveries, deficiencies, costs and expenses (including without limitation
attorneys’ fees, court costs and other professional expenses), whether
foreseeable or unforeseeable, arising directly or indirectly out of the use,
generation, storage, treatment, release, on-site or off-site disposal or
transportation of Hazardous Substances on, into, from, under or about the
Premises, the Building or the Project and any other real or personal property
owned by Lessor caused by Lessee, its agents, employees, contractors, licensees
or invitees or permitted in the Premises by Lessee or its agents, employees,
contractors, licensees or invitees (excluding as a result of the actions or
omissions of Lessor or its agents, employees, contractors, licensees or
invitees). Such indemnity obligation shall specifically include, without
limitation, the cost of any required or necessary repair, restoration, cleanup
or detoxification of the Premises, the Building and the Project and any other
real or personal property owned by Lessor, the preparation of any closure or
other required plans, whether or not such action is required or necessary during
the Term or after the expiration of this Lease and any loss of rental due to the
inability to lease the Premises or any portion of the Building or Project as a
result of such Hazardous Material or remediation thereof. If it is at any time
discovered that Hazardous Substances have been released on, into, from, under or
about the Premises during the Term, and that Lessee or its agents, employees,
contractors, licensees or invitees may have caused the release of a Hazardous
Material on, under, from or about the Premises, the Building or the Project or
any other real or personal property owned by Lessor, Lessee shall, at Lessor’s
request, immediately prepare and submit to Lessor a comprehensive plan, subject
to Lessor’s approval, specifying the actions to be taken by Lessee to return the
Premises, the Building or the Project or any other real or personal property
owned by Lessor to the condition required by Applicable Requirements. Upon
Lessor’s approval of such cleanup plan, Lessee shall, at its expense, and
without limitation of any rights and remedies of Lessor under this Lease or at
law or in equity, immediately implement such plan and proceed to cleanup such
Hazardous Substances in accordance with all applicable laws and as required by
such plan and this Lease. The provisions of this Paragraph 56 shall expressly
survive the expiration or sooner termination of this Lease. Notwithstanding
anything to the contrary herein, Lessee’s indemnity of Lessor shall not apply to
any such release or presence of Hazardous Substances on the Premises caused or
permitted by anyone other than Lessee and its agents, employees, contractors,
licensees or invitees, and Lessee shall not be responsible for any such costs
(whether as a Common Area Operating Expense or otherwise).
(f)    Lessor hereby represents and warrants that it has no actual knowledge of
the presence of any Hazardous Substances on, under, from or about the Premises
as of the Commencement Date. To the fullest extent permitted by law, Lessor
shall indemnify, hold harmless, protect and defend (with attorneys acceptable to
Lessee) Lessee and any successors to all or any portion of Lessee’s interest in
the Premises from and against any and all liabilities, losses, damages,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on-site
or off-site disposal or transportation of Hazardous Substances on, into, from,
under or about the Premises, the Building or the Project caused or permitted by
Lessor, its agents, employees, contractors, licensees or invitees.
57.    RENT ADJUSTMENT. Monthly Base Rent during the Lease Term shall be
adjusted at the times and to the amounts set forth below:



_____
Lessee Initials
10
_____
Lessor Initials




--------------------------------------------------------------------------------



Month of Lease Term
 
Monthly Base Rent
1 - 12
 
$67,817.00 NNN
13 - 24
 
$70,530.00 NNN
25 - 36
 
$73,351.00 NNN
37 - 48
 
$76,285.00 NNN
49 - 60
 
$79,337.00 NNN
60 - 72
 
$82,510.00 NNN
73 - 74
 
$85,811.00 NNN

Provided that Lessee is not at the time in material Breach under this Lease,
Lessee shall be entitled to abatement of the Base Rent for the second (2nd)
month and third (3rd) month of the Term; provided, however, Lessee shall
continue to be obligated to pay Common Area Operating Expenses, insurance, and
Real Property Taxes during said months.
58.    NO RECORDATION. This Lease shall not be recorded.
59.    [a50parkerirvineleasea_im5a01.jpg]FORCE MAJEURE. If either Lessor or
Lessee cannot perform any of its obligations (other than Lessee’s obligation to
pay Rent hereunder) due to events beyond such party’s reasonable control, the
time provided for performing such obligations shall be extended by a period of
time equal to the duration of such events. Events beyond a party’s reasonable
control include, but are not limited to, acts of God, war, civil commotion,
labor disputes, strikes, fire, flood or other casualty, shortages of labor or
material, government regulation or restriction and weather conditions.
60.    EXTENSION OPTION. Lessee is given the option to extend the Term of this
Lease on all of the terms and conditions of this Lease, except for rent and the
construction Allowance, for one (1) five (5) year period (the “Extended Term”)
following the expiration of the initial Term, by the giving of notice of the
exercise of the option (the “Option Notice”) to Lessor at least nine (9) months,
but not more than twelve (12) months, before the expiration of the original
term. Notwithstanding the above, Lessee shall have no extension option if Lessee
is in material Breach on the date of giving the Option Notice, in which event
the Option Notice shall be totally ineffective, and, if Lessee is in material
Breach on the date the Extended Term is to commence, at the election of Lessor,
the Extended Term shall not commence and the Lease shall expire at the end of
the then effective Term. In addition, the option granted hereby is personal to
the original Lessee named in paragraph 1.1 of this Lease, and cannot be
voluntarily or involuntarily assigned or exercised by any person or entity other
than said original Lessee. The option granted to Lessee and any Permitted
Transferee hereby is not assignable, either as part of an assignment of this
Lease or apart therefrom, and said option may not be separated from this Lease
in any manner, by reservation or otherwise.
Base Rent for the five (5)-year option period shall be at one hundred percent
(100%) of the prevailing market rental rate in the area determined in the manner
described below. In determining the fair market rental rate, the parties shall
take into account (i) that the Premises will be leased in its “As-Is” condition
and (ii)

_____
Lessee Initials
11
_____
Lessor Initials




--------------------------------------------------------------------------------



current free rent concessions, and tenant improvement allowances, if any, being
offered by other lessors of comparable projects in the vicinity of the Project
(which concessions and allowances shall not be offered by Lessor, but shall be
accounted for in determining the market rent if such items are present in the
comparable projects). Base Rent for each successive year shall be at prevailing
market rate increases over the first year Base Rent.
The parties shall have thirty (30) days after Lessor receives the Option Notice
in which to agree on monthly Base Rent for the first year of the applicable
extended term and on market rate increases, if any, in one or more successive
years thereafter. If the parties are unable to agree on the minimum monthly Base
Rent within that period, then within ten (10) days after the expiration of that
period, then either (i) Lessor and Lessee shall appoint a mutually acceptable
appraiser or broker to establish the new market rental rate and terms (“MRRT”)
in the area within the next thirty (30) days, including market rate increases
during one or more successive years of the extended term (all costs associated
with said appraisal shall be split equally between Lessor and Lessee), or (ii)
each of Lessor and Lessee shall select and pay the appraiser or broker of their
choosing to establish a MRRT within the next 30 days. If for any reason either
one of the appraisals is not completed within the next 30 days as stipulated,
then the appraisal that is completed at that time shall automatically become the
new MRRT. If both appraisals are completed and the two appraisers/brokers cannot
agree on a reasonable average MRRT then they shall immediately select a mutually
acceptable appraiser or broker to establish which of the two appraisals is
closest to the MRRT. Whichever appraisal is determined by the third
[a50parkerirvineleasea_im6a01.jpg]broker/appraiser to be closest to the MRRT
shall be the new MRRT. The new Base Rent shall be the MRRT as determined by said
broker/appraiser. In determining the MRRT, the appraisers shall take into
account that Lessor is not making any tenant improvements, or giving Lessee any
free rent.
Lessee Initials
After the new monthly Base Rent has been set for the extended term, the
appraisers shall immediately notify the parties.
61.    RELATIONSHIP OF PARTIES. Neither the method of computation of rent nor
any other provisions contained in this Lease nor any acts of the parties shall
be deemed or construed by the parties or by any third person to create the
relationship of principal and agent or of partnership or of joint venture or of
any association between Lessor and Lessee, other than the relationship of Lessor
and Lessee.
62.    SINGULAR AND PLURAL. When required by the context of this Lease, the
singular shall include the plural, the plural shall include the singular, and
the masculine gender shall include the feminine and neuter gender.
63.    CAPTIONS. The captions and titles of the Articles and Paragraphs, are for
convenience only and do not in any way define, limit or construe the content of
such Articles or Paragraphs and shall have no effect on their interpretation.
64.    NO OFFER TO LEASE. The submission of this Lease to Lessee by Lessor, its
agent and/or real estate broker is solely for the purpose of examination and
negotiations and does not constitute an

_____
Lessee Initials
12
_____
Lessor Initials




--------------------------------------------------------------------------------



offer to lease, a reservation of, or option for the Premises. If this Lease is
acceptable to Lessee, it should be executed and delivered to Lessor and shall
thereafter be deemed an offer by Lessee to lease the Premises upon the terms and
conditions in this Lease. Lessor shall not be bound by the terms and conditions
of this Lease until Lessor has fully executed and delivered this Lease to
Lessee.
65.    NO LIEN. Lessor at no time shall have any security interest, lien or
similar such right with respect to any property of Lessee, whether located at
the Premises or otherwise; provided, however, that nothing herein shall preclude
Lessor from obtaining any attachment, judgment, and/or execution lien against
Lessee and Lessee’s property in any action against Lessee by Lessor.
66.    RENT PAYMENT. If any person to whom Lessee shall not then be required to
pay rent under this Lease shall demand payment or rent from Lessee alleging his
or her right to receive such rent as a result of a transfer of Lessor’s interest
in this Lease or otherwise, Lessee shall not be obligated to honor such demand
unless Lessee shall have received written instructions to do so from the person
to whom Lessee shall then be paying rent or shall otherwise receive written
evidence satisfactory to Lessee of the right of such person making the demand.
67.    COMMON AREA OPERATING EXPENSES.
(a)    The term “Common Area Operating Expenses” shall mean and include all
Project Costs, as defined immediately below, and Real Property Taxes, as defined
in Paragraph 10.1 of this Lease, and are estimated to be $0.28 per square foot
during calendar year 2016. Attached hereto as Exhibit “G” is the calendar year
2016 budget of Common Area Operating Expenses. The term “Project Costs” shall
include all expenses of operation, repair and maintenance of the Building and
the Project, including without limitation all appurtenant Common Areas, and
shall include the following charges by way of illustration but not limitation:
water and sewer charges; insurance premiums; license, permit, and inspection
fees; heat; light; power; janitorial services to any interior Common Areas; air
conditioning; supplies; materials; equipment; tools; the cost of any
environmental, insurance, tax or other consultant utilized by Lessor in
connection with the Building and/or Project; establishment of reasonable
reserves for replacements and/or repairs, costs incurred in connection with
compliance with any laws or changes in laws applicable to the Building or the
Project from and after the Commencement Date; the cost of any capital
investments or replacements (other than tenant improvements for specific
tenants) to the extent of the amortized amount thereof over the useful life of
such capital investments or replacements calculated at the greater of 7.5% and
the Wall Street Journal Prime Rate plus 400 basis points, but not to exceed ten
percent (10%) per annum, for each such year of useful life during the Term;
costs associated with the maintenance of an air conditioning, heating and
ventilation service agreement, and maintenance of an intrabuilding network cable
service agreement for any intrabuilding network cable telecommunications lines
within the Project, costs associated with periodic inspections of Common Area
improvements to determine their good working condition, and any other
installation, maintenance, repair and replacement costs associated with such
lines; labor; reasonable allocated wages and salaries, fringe benefits, and
payroll taxes for administrative and other personnel directly applicable to the
Building and/or Project, including both Lessor’s personnel and outside
personnel; any expense incurred pursuant to Paragraphs 7.2 and 68, except as
specifically excluded; and a reasonable overhead/management fee for the
professional operation of the Project. It is understood and agreed that Project
Costs may include competitive charges for direct services provided by any
subsidiary, division or affiliate of Lessor.
(b)    Common Area Operating Expenses exclude the following:

_____
Lessee Initials
13
_____
Lessor Initials




--------------------------------------------------------------------------------



(i)
costs associated with the correction or abatement of Hazardous Substances
(unless Lessee is responsible for such contamination pursuant to Paragraph 56 of
the Lease)

(ii)
costs incurred by Lessor in connection with the construction, expansion or
renovation of the Building and/or Project or the correction of defects in such
construction;

(iii)
fines or penalties assessed against Lessor or the Building and/or Project due to
the Building’s and/or Project’s violation of or failure to comply with any
Applicable Requirements as of the Commencement Date;

(iv)
advertising or promotional expenditures;

(v)
maintenance, repairs or replacements necessitated by the negligent act or
omission of or Breach of the Lease by Lessor, its agents, servants, employees,
licensees or invitees;

(vi)
amounts paid to entities related to Lessor in excess of the arm’s length cost of
such services;

(vii)
interest, late charges or penalties incurred as a result of Lessor’s failure to
pay bills in a timely manner;

Lessee Initials    or Initials
(viii)
interest or payments on any financing for the Building and/or Project;

(ix)
cost of correcting defects or any other inadequacy in the design or construction
of the Building and/or Project or repair and replacement of any of the original
materials or equipment required as a result of such defects or inadequacies;

(x)
amounts for which Lessor received reimbursement or compensation from insurers,
tenants (other than payments of their share of Common Area Operating expenses)
or other third parties;

(xi)
the cost of legal, accounting, and other professional services incurred by
Lessor for reasons not in connection with the day-to-day operation of the
Building and/or Project;

(xii)
any bad debt loss, rent loss or reserves for bad debts, rent loss, or
replacements;

(xiii)
the cost of providing improvements within the premises of any other tenants in
the Building and/or Project at any time;

(xiv)
any and all costs associated with the operation of the business of the entity
which constitutes Lessor, which costs are not directly related to the operation,
management, maintenance and repair of the Building and/or Project [by way


_____
Lessee Initials
14
_____
Lessor Initials




--------------------------------------------------------------------------------



of example, without limiting the foregoing, the formation of the entity,
internal accounting and legal matters, including but not limited to preparation
of tax returns and financial statements and gathering of data therefor, costs of
defending any lawsuits (including, without limitation, expenses and legal fees
incurred in enforcing leases against tenants), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Lessor’s interest in the Building
and/or Project, and costs of any disputes between Lessor and its employee];
(xv)
rent, fees or other amounts payable under any superior lease or other
encumbrance;

(xvi)
leasing and brokerage expenses and commission and other costs or concessions
related to leasing space in the Building and/or Project;

(xvii)
salaries of Lessor’s or its manager’s executive personnel (above the grade of
building manager);

(xviii)
fees for management of the Building and/or Project in excess of (a) four percent
(4%) of the annual Rent under Project leases during the initial Lease Term, and
(ii) market rate for first class management companies during the Extended Term;

(xix)
utility costs and services separately metered or contracted for and paid
directly by Lessee or other tenants;

(xx)
the costs of negotiating or enforcing leases of other tenants;

(xxi)
the cost of acquiring sculpture or other artwork;

(xxii)
costs of services, utilities, or other benefits which are not offered to Lessee
for which Lessee is charged directly but which are provided to another tenant or
occupant of the Building;

(xxiii)
Lessor’s general corporate overhead and general and administrative expenses;

(xxiv)
costs of or arising from Lessor’s charitable or political contributions;

(xxv)
costs incurred in removing and storing the property of former tenants or
occupants of the Building;

(xxvi)
the cost of any work or services performed for any tenant (including Lessee) at
such tenant’s cost;

(xxvii)
lease “takeover” expenses, including, but not limited to, the expenses incurred
by Lessor with respect to space located in another building outside the Project
of any kind or nature in connection with the leasing of space in the Project;

(xxviii)
any costs, fees, dues, contributions or similar expenses for industry
associations or similar organizations;


_____
Lessee Initials
15
_____
Lessor Initials




--------------------------------------------------------------------------------



(xxix)
insurance deductibles in excess of $50,000 per claim;

(xxx)
any costs to operate, maintain, repair or replace any other Building in the
Project if such costs are of a type that Tenant is required to pay for under
this Lease (other than as part of Common Area Expenses);

(xxxi)
expense reserves (other than amortization of capital expenditures permitted
hereunder); and

(xxxii)
environmental insurance.

Notwithstanding the foregoing in this Article 67, Lessee shall not be required
to pay any expenses or taxes (other than Real Property Taxes) otherwise due
hereunder if Lessor first notifies Lessee of such expenses or taxes, in a
statement received by Lessee more than twenty-four (24) months after such
expenses or taxes are incurred.
(c)    Upon the expiration of earlier termination of this Lease, even though
this Lease has terminated and Lessee has vacated the Premises, when the final
determination is made of Lessee’s Share of Common Area Operating Expenses for
the calendar year in which this Lease terminated, Lessee shall within thirty
(30) days of written notice pay the entire increase over the estimated Lessee’s
Share of Common Area Operating Expenses already paid for the portion of the year
Lessee occupied the Premises. Conversely, any overpayment by Lessee shall be
rebated by Lessor to Lessee not later than thirty (30) days after such final
determination.
68.    INSURANCE.
(a)    Lessor’s Insurance. At all times during the Lease Term, Lessor shall
procure and keep in full force and effect the following insurance:
(i)    Special Causes of Loss property insurance (including earthquake if
coverage is available and commercially reasonable) insuring the replacement
value of the Building and Alterations and Utility Installations owned by
Landlord pursuant to Paragraph 74(a), Lessor’s equipment and Common Area
furnishings, with such deductibles as Lessor reasonably considers appropriate.
Lessor shall not be obligated to insure any furniture, inventory, or other
personal property which Lessee may keep or maintain in the Premises, or any
Alterations which Lessee may make to the Premises
(ii)    Commercial General Liability insuring its interest in the Building and
Improvements.
(iii)    Rental Value insurance, in the name of Lessor, with loss payable to
Lessor, insuring the full rental and other charges payable by Lessee to Lessor
under this Lease for one (1) year (including all real estate taxes, insurance
costs, and any scheduled rental increases. Said insurance shall provide that in
the event the Lease is terminated by reason of an insured loss, the period of
indemnity for such coverage shall be extended beyond the date of the completion
of the repairs or replacement of the Premises, to provide one full year’s loss
of rental revenues from the date of any such loss. Said insurance shall contain
the agreed valuation provision in lieu of any coinsurance clause, and the amount
of any coverage shall be adjusted annually to reflect the projected rental
income, property taxes, insurance premium costs and other expenses, if any,
otherwise payable by Lessee, for the next twelve (12) month period. Lessee shall
be liable for any deductible amount in the event of such loss.

_____
Lessee Initials
16
_____
Lessor Initials




--------------------------------------------------------------------------------



(iv)    Such other insurance as Lessor reasonably determines from time to time.
(b)    Lessee’s Insurance. Lessee shall, at its sole cost and expense, keep in
full force and effect the following insurance:
(i)    [a50parkerirvineleasea_im7a01.jpg]Special Causes of Loss insurance on
“Lessee’s Property” for the full replacement cost thereof. Such policy shall
contain an agreed amount endorsement in lieu of a coinsurance clause. “Lessee’s
Property” is defined to be all Trade Fixtures, Utility Installations,
improvements, betterments and personal property of Lessee located in or on the
Premises, Common Area, or Building, excluding that which may be covered by
Lessor’s Special Causes of Loss property insurance as set forth in Paragraph
23.01(a), above.
(ii)    Commercial General Liability insurance insuring Lessee against any
liability arising out of its use, occupancy or maintenance of the Premises or
the business operated by Lessee pursuant to this Lease. Such insurance shall be
in the amount of at least $3,000,000 per occurrence which may be accomplished by
a combination of primary and umbrella insurance coverages. Such policy shall
name Lessor, Lessor’s wholly owned subsidiaries and agents, including without
limitation Lessor’s property managers (William A. Budge, Inc. and McKennaco,
Inc., dba McKenna & Company) and any mortgagees, as additional insureds on a
separate endorsement form at least as broad as the Insurance Service
Organization’s “Additional Insured — Managers or Lessors of Premises”
Endorsement.
(iii)    Business automobile liability with a combined single limit of
$1,000,000.
(iv)    Worker’s Compensation insurance as required by state law.
(v)    Any other form or forms of insurance or increased amounts of insurance
typically required by lessees of comparable projects in the same rental market
area as the Premises as Lessor and any mortgagees of Lessor may reasonably
require from time to time.
All such policies shall be written in a form and with an insurance company
reasonably satisfactory to Lessor and any mortgagees of Lessor, and shall
provide that Lessor, and any mortgagees of Lessor, shall receive not less than
thirty (30) days’ prior written notice of any cancellation except for nonpayment
of premium, upon which only ten (10) days’ notice shall be required. Prior to or
at the time that Lessee takes possession of the Premises, Lessee shall deliver
to Lessor copies or certificates evidencing the existence of the amounts and
forms of coverage required under the Lease. Lessee shall deliver to Lessor
copies of or actual Endorsement of additional insureds within thirty (30) days
of possession of the Premises by Lessee. Lessee shall, prior to the expiration
of such policies, furnish Lessor with renewals or “binders” thereof, or Lessor
may order such insurance and charge the cost thereof to Lessee as additional
rent.
(c)    Forms of Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least A-, VI, as set forth in the most current issue of “Best’s Insurance
Guide”. Lessee shall not do or permit to be done anything which invalidates the
required insurance policies. Lessee shall, prior to the Start Date, deliver to
Lessor certificates and endorsements evidencing the existence

_____
Lessee Initials
17
_____
Lessor Initials




--------------------------------------------------------------------------------



and amounts of the required insurance. All policies maintained by Lessee will
provide that they may not be terminated nor may coverage be reduced except after
thirty (30) days’ prior written notice to Lessor. All Commercial General
Liability and All-Risk property policies maintained by Lessee shall be written
as primary policies, not contributing with and not supplemental to the coverage
that Lessor may carry.
(d)    Waiver of Subrogation. See Paragraph 8.6 of the Lease.
(e)    Adequacy of Coverage. Lessor, its subsidiaries, agents and employees make
no representation that the limits of liability specified to be carried by Lessee
pursuant to this Lease are adequate to protect Lessee. If Lessee believes that
any of such insurance coverage is inadequate, Lessee will obtain such additional
insurance coverage as Lessee deems adequate, at Lessee’s sole cost and expense.
(f)    Certain Insurance Risks. Lessee shall not do or permit to be done any act
or thing upon the Premises or the project of which the Premises area part which
would (i) jeopardize or be in conflict with fire insurance policies covering the
project or fixtures and property in the project, (ii) increase the rate of fire
insurance applicable to the project to an amount higher than it otherwise would
be for the Permitted Use set forth at paragraph 1.8 of the Lease, or (iii)
subject Lessor to any liability or responsibility for the injury to any person
or persons or to property by reason of any business or operation being carried
on upon the Premises.
(h)    Form of Certificate of Insurance and Endorsement. Attached hereto as
Exhibit “H” is the required form of Lessee’s Certificate of Insurance and
Endorsement.
69.    INDEMNIFICATION, WAIVER AND RELEASE. Except for any injury to persons or
damage to property that is caused by or results from the negligence or willful
misconduct of Lessor, its employees, or agents, and subject to the provisions of
paragraph 68, above, Lessee shall indemnify and hold Lessor, Lessor’s wholly
owned subsidiaries and the employees and agents of Lessor and Lessor’s wholly
owned subsidiaries, including without limitation Lessor’s property managers
(William A. Budge, Inc. and Maureen M. Corona Corporation, dba McKenna & Co.),
Lessor’s master or ground lessor, partners, and lenders (hereinafter
collectively referred to as the “Indemnified Parties” and individually as an
“Indemnified Party”) harmless from and against any and all demands, claims,
causes of action, fines, penalties, damages, liabilities, judgments, and
expenses (including without limitation reasonable attorneys’ fees) incurred in
connection with or arising from:
(a)    the use or occupancy or manner of use or occupancy of the Premises by
Lessee or any person claiming under Lessee.
(b)    any activity, work, or thing done or permitted by Lessee in or about the
Premises, the Building, or the Project.
(c)    any breach by Lessee or its employees, agents, contractors, or invitees
of this Lease.
(d)    any injury or damage to the person, property, or business of Lessee, its
employees, agents, contractors, or invitees entering upon the Premises under the
express or implied invitation of Lessee.
(e)    any alleged violation by Lessee of the ADA and/or any other law, rule,
code or regulation.
(f)    any injury or damage to the person, property, or business of Lessee, its
employees, agents, contractors, or invitees entering upon the Premises, caused
by the occurrence of any terrorist activity or any act of god.

_____
Lessee Initials
18
_____
Lessor Initials




--------------------------------------------------------------------------------



[a50parkerirvineleasea_im8a01.jpg]If any action or proceeding is brought against
an Indemnified Party by reason of the foregoing, Lessee, upon written notice
from such Indemnified Party, shall defend the same at Lessee’s expense, with
legal counsel reasonably satisfactory to Lessor.
70.    WAIVER AND RELEASE. Lessee, as a material part of the consideration for
this Lease, by this paragraph 70 waives and releases all claims against Lessor,
Lessor’s wholly owned subsidiaries, and all of Lessor’s and its wholly owned
subsidiaries’ employees and agents with respect to all matters for which Lessor
has disclaimed liability pursuant to the provisions of this Lease.
71.    LESSEE STATEMENT. Lessee shall within ten (10) business days following
written request by Lessor execute and deliver to Lessor any documents, including
estoppel certificates, in a mutually acceptable form prepared by Lessor which
shall provide the following information:
(a)    certifying that this Lease is unmodified and in full force and effect or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force and effect and the date to which the
Rent and other charges are paid in advance, if any;
(b)    acknowledging that there are not, to Lessee’s knowledge, any uncured
defaults on the part of the Lessor or stating the nature of any uncured
defaults;
(c)    certifying the current Rent amount and the amount and form of Security
Deposit on deposit with Lessor; and
(d)    certifying to such other information as Lessor, Lessor’s agents,
mortgagees, prospective mortgagees and purchasers may reasonably request.
Lessee’s failure to deliver an estoppel certificate within ten (10) business
days after delivery of Lessor’s written request therefor shall be conclusive
upon Lessee:
(a)    that this Lease is in full force and effect, without modification except
as may be represented by Lessor;
(b)    that there are now no uncured defaults in Lessor’s performance;
(c)    that not more than one (1) month’s Rent has been paid in advance; and
(d)    that the other information requested by Lessor is correct as stated in
the form presented by Lessor.
72.    FINANCIAL INFORMATION.     Lessee shall, upon Lessor’s request, deliver
to Lessor the current financial statements of Lessee, and financial statements
of the two (2) years prior to the current financial statement’s year, certified
to be true, accurate and completed by the chief financial officer of Lessee,
including a balance sheet and profit and loss statement for the most recent
prior year, which statements shall accurately and completely reflect the
financial condition of Lessee. Lessor agrees that it will keep such financial

_____
Lessee Initials
19
_____
Lessor Initials




--------------------------------------------------------------------------------



statements confidential, except that Lessor shall have the right to deliver the
same to any proposed purchaser of the Premises, or any portion thereof and to
the mortgagees or beneficiaries of Lessor or
[a50parkerirvineleasea_im9a01.jpg]such purchaser, provided that such parties
agree in writing to keep such statements confidential. Notwithstanding anything
to the contrary set forth herein, as of the date hereof, Lessee is a publicly
traded company and for such period as Lessee is a reporting company under
Section 13(a) of the Securities Exchange Act of 1934, Lessee shall not be
required to deliver financial statements to Lessor.
Lessee Initials
73.    IMPROVEMENTS TO THE PREMISES. Subject to the terms set forth below,
Lessor shall construct certain improvements to the base Building described in
clause (a) below (the “Base Building Improvements”) and certain additional
improvements requested by Lessee and relating to Lessee’s use of the Premises
described in clause (b) below (the “Lessee Improvements”), as follows:
(a)    Base Building Improvements. Lessor shall deliver the Premises to Lessee
in a clean, “shell” condition with the demolition of all existing interior
improvements. Lessor shall prepare plans and specifications for the Base
Building Improvements, subject to the mutual approval of Lessor and Lessee. As
part of the Base Building Improvements, Lessor shall provide, at its sole cost
and expense, adequate HVAC units in place on the roof with drops and/or plenums
to serve Lessee’s requirements, either new or less than five (5) years old in
good working condition, not to exceed a 175 ton capacity. In addition, as part
of the Base Building Improvements, Lessor, at its sole cost and expense, shall
deliver the Building with the exterior Building improvements mutually approved
by Lessor and Lessee completed (including repainting the Building exterior), a
newly designed main entryway constructed on the South end of the Building where
a patio presently exists, and the area where the main entry presently exists
shall be converted to a secondary exit and patio area, together with required
ADA, hardscape, and landscaping. Lessor warrants that the roof, windows and
seals, structural components, and all HVAC, electrical and plumbing and other
Building systems and equipment serving the Building and Premises shall be in
good working condition for a period of one year from Commencement Date;
provided, however, that this warranty shall not apply to any damage caused or
permitted by Lessee. Lessor shall also white coat the roof prior to its delivery
of the Premises to Lessee on the Commencement Date, and such roof work shall
carry a 10-year warranty.
(b)    Lessee Improvements. Lessor shall also cause to have constructed
additional general purpose and Lessee special purpose improvements to the
Premises (including Lessee’s server room, as well as the electronic laboratory
areas which shall be used by Lessee for the research and development/design and
testing of semiconductor equipment, systems, chips and related goods) (the
“Electronic Lab Areas”), but excluding Lessee’s furniture and equipment, based
upon plans and specifications to be hereafter reasonably approved by Lessor and
Lessee (the “Lessee Improvements”). Lessor and Lessee shall mutually agree upon
the final space plan upon which construction plans and specifications shall be
based. In accordance with the terms of that certain letter agreement, a copy of
which is attached hereto as Exhibit “I”, Lessee authorized preparation of its
preliminary space plan with Shlemmer Algaze Associates (the architect mutually
selected by Lessor and Lessee as described below) prior to execution of this
Lease. Attached hereto as Exhibit “J” is the current preliminary space plan for
Lessee Improvements which space plan has been approved by Lessor, and, subject
to revisions required by Lessee, shall be the Mutually Approved Space Plan (as
said term is defined below). The

_____
Lessee Initials
20
_____
Lessor Initials




--------------------------------------------------------------------------------



parties intend for the final space plan to be complete by November 16, 2015,
which space plan shall be consistent with the preliminary space plan attached as
Exhibit “J” unless otherwise agreed to by the parties.. Not later than November
12, 2015, Lessee shall deliver to Lessor a revised draft of the space plan
reflecting such changes, if any, [a50parkerirvinelease_image23.jpg]requested by
Lessee. No later than November 13, 2015, Lessor shall deliver to Lessee a
revised draft of the space plan reflecting such changes requested by Lessee that
Lessor reasonably approves. This process shall continue until the space plan is
approved by both parties (the “Mutually Approved Space Plan”). The parties
intend the final design and development plans and specifications to be complete
by November 16, 2015. No later than November 12, 2015, Lessee shall deliver to
Lessor the design and development plan programming information based upon the
Mutually Approved Space Plan (the “Design and Development Plans”). No later than
November 13, 2015, Lessor shall deliver to Lessee a revised draft of the Design
and Development Plans reflecting such changes requested by Lessor that Lessor
reasonably approves. This process shall continue until the Design and
Development Plans are approved by both parties (the “Mutually Approved Design
and Development Plans”). If the Mutually Approved Space Plan and the Mutually
Approved Design and Development plans have been finalized within the time frames
set forth above, construction of Lessee Improvements is projected to be complete
on May 1, 2016 (the “Projected Completion Date”), and Lessor shall cause to be
prepared a construction schedule reflecting said Projected Completion Date In
the event Lessor and Lessee fail to achieve a Mutually Approved Space Plan and a
Mutually Approved Design and Development Plan by November 16, 2015, Lessor and
Lessee agree that the Projected Completion Date may need to be updated , The
Projected Completion Date must be updated to reflect delays resulting from
change orders requested by Lessee, revisions to plans and specifications
required by the City of Irvine in order to obtain and building permit, and any
events beyond the control of either Lessor or Lessee in accordance with the
provisions of Paragraph 59, above. Lessor shall assist Lessee in selecting the
floor sealant that will properly seal the foundations/floors of the Building to
prevent moisture intrusion and accommodate Lessee’s flooring materials;
provided, however, that Lessee shall be solely responsible for the selection of
such floor sealant capable of satisfying Lessee’s operational requirements, and
Lessor makes no representation or warranty with regard to the suitability of the
floor sealer selected by Lessee or its ability to satisfy Lessee’s operational
requirements. Lessor has heretofore approved Lessee’s selection of Shlemmer
Algaze Associates as the architect, and that the architect shall select and
contract with all required engineers. As soon as practicable following
achievement of the Mutually Approved Space Plan and the Mutually Approved Design
and Development Plan, Lessor and Lessee shall mutually agree on the selection of
the general contractor based upon not less than three (3) bids from contractors
mutually acceptable to Lessor and Lessee. Notwithstanding, Lessee shall have the
right to select two (2) general contractors who shall be included in the bid
process. Lessor shall retain the best qualified engineer and contractor; Lessee
shall be invited to review the contractor bids and participate in the contractor
selection process. Lessor acknowledges that the contractor selection will
include factors such as experience, quality of work, availability and reputation
as well as cost. Lessor shall provide a $54.00 per square foot allowance (the
“Allowance”) toward the cost of said Lessee Improvements excluding Lessee’s
furniture and equipment; i.e., the aggregate sum of $2,712,690). In the event
the approved bid for said Lessee Improvements exceeds the Allowance, Lessee
shall be solely responsible for all costs in excess of the $2,712,690 Allowance,
and shall pay such amount to Lessor one-third (1/3rd) at the commencement of
construction, with the balance funded by Lessee in equal monthly installments
beginning on the tenth (10th) day of the first calendar month following the date
on which construction has commenced, and on the 10th day of each month
thereafter until all construction is Substantially Complete (as said term is
defined in Paragraph 1.3 of the Lease. The amount of each monthly payment shall
be determined at

_____
Lessee Initials
21
_____
Lessor Initials




--------------------------------------------------------------------------------



such time as the final Cost Estimate (as said term is defined herein below) has
been determined following approval by the City of Irvine and the issuance of a
building permit, by [a50parkerirvinelease_image14.jpg]dividing the amount by
which the final Cost Estimate exceeds $2,712,690, by the number of months set
forth by the contractor in the construction schedule time-line. For example, if
the final Cost Estimate is $1,000,000 greater than the Allowance, and if the
construction schedule time line is six (6) months, then each monthly payment
shall be $166,666.66 throughout the construction process. Said monthly payment
amount shall be adjusted each time the Cost Estimate increases or decreases as a
result of an approved change order based upon the formula set forth above,
taking into account the number of months of time remaining in the construction
schedule time line. Lessee shall have the right to provide construction
supervision of said Lessee Improvements at Lessee’s sole cost and expense and
not from the Allowance. Any Lessor supervision fee charged by Lessor’s
construction manager shall be paid for by Lessor at its sole cost and expense
and shall not be charged to Lessee or deducted/charged to the Allowance. In
addition, neither the Lessee nor the contractor selected to construct the Lessee
Improvements shall be charged directly or indirectly for the use of water,
electricity, HVAC, security, or parking prior to the Commencement Date of the
Lease.
Notwithstanding Lessee’s right to approve the general contractor, the general
contractor is the contractor only of Lessor and Lessee shall have no liability
to the general contractor on the construction contract. At such time as Lessor
and Lessee shall have the Mutually Approved Space Plan, Lessor shall cause to be
prepared, as quickly as reasonably possible, final plans, specifications and
working drawings of the Lessee Improvements (“Final Plans”), as well as an
estimate of the total cost for the Lessee Improvements (“Cost Estimate”), all of
which conform to or represent logical evolutions of or developments from the
Preliminary Plans. The Final Plans and Cost Estimate shall be delivered to
Lessee immediately upon completion. Within five (5) business days after receipt
thereof, Lessee may deliver to Lessor the specific written changes to such plans
that are necessary, in Lessee’s opinion, to conform such plans to the final
approved space plan or to reduce costs. Within three (3) business days after
receipt thereof, Lessor shall deliver to Lessee its response to Lessee’s
requested changes. This process shall continue until the parties have reached
agreement on the Final Plans. If after final approval of the Final Plans and
Cost Estimate Lessee desires further changes, Lessor shall not unreasonably
withhold its approval of such changes and the parties shall confer and negotiate
in good faith to reach agreement on modifications to the Final Plans, and the
Cost Estimate as a consequence of such change. As soon as approved by Lessor and
Lessee, Lessor shall submit the Final Plans to all appropriate governmental
agencies and thereafter the Lessor shall use its best efforts to obtain required
governmental approvals as soon as practicable. Except as otherwise set forth
herein, Lessor shall respond to any written request by Lessee for approval of
changes within five (5) business days of Lessor’s receipt of Lessee’s request or
such request shall be deemed approved.
After the Final Plans have been approved by Lessor and Lessee as provided above,
neither party shall have the right to require extra work or change orders with
respect to the construction of the Lessee Improvements without the prior written
consent of the other, which consent shall not be unreasonably withheld or
delayed; provided, however, that the City of Irvine may require changes and
conditions to the issuance of a building Permit that may require extra work
and/or extra expense. All change orders shall specify any change in the Cost
Estimate and the amount of any delay in the substantial completion of the Lessee
Improvements as a consequence of the change order. Lessor shall thereafter
commence construction of the Lessee Improvements and shall diligently prosecute
such construction to completion. The Lessee Improvements shall be constructed by
Lessor in accordance with all rules, regulations, codes, ordinances, statutes,
and laws of any governmental or quasi-

_____
Lessee Initials
22
_____
Lessor Initials




--------------------------------------------------------------------------------



governmental authority and in accordance with the
[a50parkerirvinelease_image13.jpg]Final Plans as amended. When the Lessee
Improvements are Substantially Complete, Lessor shall deliver possession of the
Premises to Lessee.
The cost of the Lessee Improvements to be provided at Lessor’s sole expense
shall include (and Lessee shall have no responsibility for and the Allowance
shall not be used for) the following: (a) costs for Lessee Improvements which
are not shown on or described in the Final Plans on which the building permit
was issued unless approved by Lessee; (c) costs incurred due to the presence of
Hazardous Materials in the Premises or the surrounding area; (d) attorneys’ fees
incurred in connection with negotiation of construction contracts, and
attorneys’ fees, experts’ fees and other costs in connection with disputes with
third parties; (e) interest and other costs of financing construction costs; (f)
costs incurred as a consequence of delay (unless the delay is caused by Lessee),
construction defects or default by a contractor; (g) costs recoverable by Lessor
upon account of warranties and insurance; (h) restoration costs in excess of
insurance proceeds as a consequence of casualties; (i) penalties and late
charges attributable to Lessor’s failure to pay construction costs; (j) wages,
labor and overhead for overtime and premium time unless approved by Lessee; (k)
offsite management or other general overhead costs incurred by Lessor; (1)
construction management, profit and overhead charges; and (m) construction costs
in excess of the final Cost Estimate, except for increases set forth in approved
change orders.
(c)    Representatives.
(i)    Lessor hereby designates Loren Brucker, address: P.O. Box 1743, Newport
Beach, CA 92659 telephone: (949) 723-1600, e-mail: cadcolb@gmail.com, (“Lessor’s
Representative”) as Lessor’s representative and agent for receiving all matters
of notices from Lessee related to the Lessee Improvements, with copies of
notices to also be sent to Don Morton, Landlord’s Director — Field Asset
Manager, and William A. Budge, address: 19 Hammond, Suite 501, Irvine,
California 92618, telephone: (949) 285-7670, e-mail: wabudge@aol.com. Lessor’s
Representative shall serve as a liaison between Lessor and Lessee with respect
to the Lessee Improvements. Lessor may amend the designation of the foregoing
individual at any time upon delivery of written notice to Lessee.
(ii)    Lessee hereby designates Todd Zanowick of MaxLinear, Inc., address: 5966
La Place Court, Suite 100, Carlsbad, California 92008, telephone: (760)
517-1294, e-mail: tzanowick@maxlinear.com (“Lessee’s Representative”), as
Lessee’s primary representative and agent for receiving all matters of notices
from Lessor related to the Lessee Improvements, with copies of notices to also
be sent to Sameer V. Rao of MaxLinear, Inc., address: 16275 Laguna Canyon Road,
Suite 120, Irvine, California 92618, telephone: (949) 333-0112, e-mail:
srao@maxlinear.com, and Lessor shall deliver to such person all such notices
from Lessor to be given hereunder with respect to same. Lessee’s Representative
shall serve as a liaison between Lessor and Lessee with respect to the Lessee
Improvements. Lessee may amend the designation of the foregoing individuals at
any time upon delivery of written notice to Lessor.
74.    RIGHT OF FIRST NOTICE. 60 Parker, Irvine California, is a building in the
Project adjacent to the Premises and is currently vacant. Lessor is currently
negotiating with a prospective lessee for the 60 Parker building. Commencing on
November 4, 2016, should 60 Parker be vacant and available for Lease, Lessor
shall deliver written notice to Lessee that Lessee shall have the ongoing right
to lease 60 Parker for the remaining Term of this Lease (but not during any
Extended Term), and on the same terms and conditions as are

_____
Lessee Initials
23
_____
Lessor Initials




--------------------------------------------------------------------------------



then being offered by Lessor to other prospective tenants, which terms and
conditions shall be set forth in such notice, but in no event shall Lessee be
required to pay Base Rent for 60 Parker in excess of the Base rent schedule then
in effect under this Lease (the “60 Parker Lease Terms”). In order to exercise
its right hereunder to Lease 60 Parker, Lessee must notify Lessor in writing
within ten (10) calendar days from the date Lessee receives said notice from
Lessor that it elects to lease 60 Parker on said terms and conditions.
Notwithstanding anything to the contrary set forth herein, if the prospective
tenant for 60 Parker with which Lessor is presently negotiating elects not to
lease the adjacent space within the first (1st) year of the Term of this Lease,
Lessor shall deliver to Lessee the same notice of right to lease 60 Parker
described above, and Lessee shall have the right to lease 60 Parker on the 60
Parker Lease Terms by delivering written notice to Lessor within 10 days of
Lessee’s receipt of said notice from Lessor. In the event said prospective
tenant has not elected to lease 60 Parker during the first year of the Term of
this Lease, and Lessor has delivered the notice to Lessee to lease 60 Parker in
the manner described above, should Lessee elect not to lease 60 Parker as set
forth in Lessor’s notice, then Lessor shall have the right without any notice to
Lessee to lease said adjacent space during the first year of the Lease Term. The
Right of First Notice shall only be applicable during the initial Lease Term.
75.    ROOF EQUIPMENT. Subject to compliance with all Applicable Requirements,
Lessee shall have the right to install on the Building, satellite and/or
microwave antennae(s) for the reception and transmission of electromagnetic
signals (the “Roof Equipment”) subject to Lessor’s receipt and approval of plans
and specifications therefor, including without limitation specification sheets
and weight load information. No roof equipment may be installed that does not
satisfy the requirements of Lessor’s structural engineer. Lessee shall be
responsible for the cost of installation, any structural upgrades required to
the roof, maintenance and removal of the Roof Equipment (and the repair to the
roof membrane if necessary). Lessor shall have the right to approve the
location, weight load, method of installation, size and shielding requirements,
which approval shall not be unreasonably withheld, delayed or conditioned
(except for any weight load limitations). The route provided by Lessor to the
roof from the Premises shall be the least expensive functional route available
given the Building’s characteristics. Such use shall be subject to all required
government approvals and shall not interfere with Building systems. All required
roof penetrations must be made by Lessor’s roof contractor. Such roof space
shall be made available throughout the Initial Term of the Lease and any
extended term at no additional charge to Tenant. In addition, Lessee shall also
have access to any standard Cable TV available within the Project.
76.    INTENTIONALLY LEFT BLANK.
77.    HOLDOVER. Upon prior written notice (the “Holdover Notice”) to Lessor at
least ninety (90) days prior to the expiration of the Lease Term, Lessee shall
be permitted to retain occupancy of its Premises at the end of its Lease Term
for a period not to exceed four (4) months, the exact number of months of the
holdover (which must be in monthly increments) shall be set forth in the
Holdover Notice. Base Rent for a holdover up to three (3) months shall be One
Hundred Twenty-Five Percent (125%) of the then current Base Rent plus Lessee’s
continued payment of the then current Common Area Operating Expenses. Holdover
by Lessee for a fourth (4th) month shall be at One Hundred and Fifty Percent
(150%) of Lessee’s Base Rent amount on the original Lease termination date plus
Lessee’s continued payment of its proportionate share of Operating Expenses. A
holdover shall remain a tenancy for a fixed term for the number of months set
forth in the Holdover Notice and shall not be a month-to-month tenancy.
78.    RESERVED PARKING. Notwithstanding the foregoing, Landlord agrees that
Landlord shall designate fifteen (15) reserved parking spaces adjacent to the
Building as shown on Exhibit “B” attached hereto which Lessee may mark with the
words “MaxLinear Reserved” or “MaxLinear Visitor Parking”; provided, however,
that such designations and markings are being undertaken as an accommodation to
Lessee only, and Lessor shall have no obligation or responsibility for (and
Lessee hereby releases Lessor and Lessor’s agents

_____
Lessee Initials
24
_____
Lessor Initials




--------------------------------------------------------------------------------



from) enforcing the parking of vehicles within such spaces in accordance with
such designations and markings. Nothing contained herein shall preclude Lessee
from enforcing the parking of vehicles within such designations and markings
provided that Lessee complies with all Applicable Requirements, CC&Rs, and Rules
and Regulations.


____________        ____________


____________        ____________
Lessee Initials        Lessor Initials







_____
Lessee Initials
25
_____
Lessor Initials




--------------------------------------------------------------------------------



FLOOR PLAN OF THE PREMISES








[a50parkerirvinelease_image16.gif]







EXHIBIT “A”

--------------------------------------------------------------------------------



RESERVED PARKING







EXHIBIT “B”

--------------------------------------------------------------------------------





[a50parkerirvinelease_image15.gif]








--------------------------------------------------------------------------------



RULES AND REGULATIONS



EXHIBIT “C”

--------------------------------------------------------------------------------



[a50parkerirvinelease_image22.jpg]PARKER IRVINE BUSINESS CENTER
Lessee initials
RULES & REGULATIONS
This Exhibit sets forth the Rules and Regulations governing Tenant’s use of the
Common Area and the Premises leased to Tenant pursuant to the terms, covenants
and conditions of the Lease to which this Exhibit is attached and therein made
part thereof. Unless otherwise defined, capitalized terms used herein shall have
the same meanings as set forth in the Lease. In the event of any conflict or
inconsistency between this Exhibit and the Lease, the Lease shall control.
1.
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door, partition or wall which may appear unsightly from outside the
Premises.

2.
The walls, walkways, sidewalks, entrance passages, courts and vestibules shall
not be obstructed or used for any purpose other than ingress and egress of
pedestrian travel to and from the Premises, and shall not be used for loitering
or gathering, or to display, store, or place any merchandise, equipment or
devices, or for any other purpose. The walkways, entrance passageways, courts,
vestibules and roofs are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of the Landlord shall be prejudicial to
the safety, character, reputation and interest of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant normally deals in the ordinary court of Tenant’s
business unless such persons are engaged in illegal activities. No tenant or
employee or invitee of any tenant shall be permitted upon the roof of the
Building.

3.
No awnings or other projection shall be attached to the outside walls of the
Building. No security bars or gates, curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises without the prior written consent of Landlord. Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without the
express written consent of Landlord.

4.
No sign, placard, picture, aerial display, balloons, advertisement, name or
notice shall be installed or displayed on any part of the Premises or the
Project (or within public rights-of-ways adjacent to the Project through the use
of truck signs, sign trailers or similar items) without the prior written
consent of Landlord. Landlord shall have the right to remove, at Tenant’s
expense and without notice, any sign installed or displayed in violation of this
rule. All approved signs or lettering on doors, walls and service areas of the
Premises shall be printed, painted, affixed or inscribed at the expense of
Tenant by a licensed sign contractor approved by Landlord.

Prior to installation of any sign, Tenant must obtain Landlord’s written
approval as follows: Tenant shall submit to Landlord complete working drawing
showing the text, typestyle, color, construction and size of the sign as well as
its placement on the Building (including the distances from any chamfer lines or
edges). Landlord reserves

_____
Lessee Initials
 
_____
Lessor Initials

--------------------------------------------------------------------------------



the right, in its sole discretion, to require changes or modifications to the
proposed sign to ensure compliance with city requirements and any applicable
CC&R’s and in its reasonable discretion as to aesthetic conformity to the rest
of the Project. Once acceptable drawings have been submitted, Landlord will
issue a written approval, after which Tenant’s contractor may obtain all
necessary permits and commence construction. Tenant shall be solely responsible,
at its sole cost, for obtaining all permits for Tenant’s signs and for ensuring
that its signs comply with all applicable building codes.
Notwithstanding anything to the contrary herein, Lessee shall have the exclusive
right to all available signage on the Building’s exterior, including the
rooftop.
5.
Tenant shall not in any way deface any part of the Premises or the Building.
Tenant shall not lay linoleum, tile, carpet or other similar floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord in writing. The expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by the Tenant.

6.
The toilet rooms, urinals, wash bowls and other plumbing apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the Tenant.

7.
Landlord shall direct electricians as to the manner and location of any future
telephone wiring. No boring or cutting for wires will be allowed without the
prior consent of Landlord. The locations of the telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

8.
No exterior storage shall be allowed at any time without the prior written
approval of Landlord. The Premises shall not be used for cooking except for
typical pantry / kitchen / cafeteria uses by Lessee or washing clothes without
the prior written consent of Landlord, or for lodging or sleeping of for any
illegal purposes.

9.
Tenant shall not make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, machinery, or otherwise. Tenant shall not use,
keep or permit to be used, or kept, any foul or obnoxious gas or substance in
the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.

10.
Neither Tenant nor any of Tenant’s Agents shall at any time bring or keep upon
the Premises any toxic, hazardous, inflammable, combustible or explosive fluid,
chemical or substance without the prior written consent of Landlord.

11.
No animals shall be permitted at any time within the Premises.

12.
Tenant shall not use the name of the Building or the Project in connection with
or in promoting or advertising the business of Tenant, except as Tenant’s
address, without the prior written consent of Landlord. Landlord shall have the
right to prohibit any advertising by Tenant which, in Landlord’s reasonable
opinion, tends to impair the reputation of the Project or its desirability of
its intended uses, and upon written notice from Landlord Tenant shall refrain
from or discontinue such advertising.


_____
Lessee Initials
2
_____
Lessor Initials




--------------------------------------------------------------------------------



13.
Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and Tenant shall cooperate to prevent
the same.


_____
Lessee Initials
3
_____
Lessor Initials




--------------------------------------------------------------------------------



14.
All equipment of any electrical or mechanical nature shall be placed by Tenant
on the Premises, in settings approved by Landlord in writing, in such a way as
to best minimize, absorb and prevent any vibration, noise or annoyance. No
equipment or any type shall be placed on the Premises which in Landlord’s
opinion, exceeds the load limits of the floor or otherwise threatens the
soundness of the structure or improvements of the building.

15.
All furniture, equipment and freight shall be moved in and out of the building
only at hours and in accordance with rules reasonably established by Landlord,
and shall not impair vehicular and pedestrian circulation in the Common Area.
Landlord will not be responsible for loss or damage to any furniture, equipment,
or other personal property of Tenant from any cause.

16.
No air conditioning unit or other similar apparatus shall be installed or used
by Tenant without the prior written consent of Landlord.

17.
No aerial antenna shall be erected on the roof or exterior walls of the
Premises, or on the grounds, without in each instance the prior written consent
of Landlord. Any aerial or antenna so installed by or on behalf of Tenant
without such written consent shall be subject to removal by Landlord at any time
without prior notice at the expense of Tenant, and Tenant shall, upon Landlord’s
demand, pay a removal fee to Landlord of not less than $200.00.

18.
The entire Premises, including vestibules, entrances, doors, fixtures, windows
and plate glass, shall at all times be maintained in a safe, neat and clean
conditions by Tenant. All trash, refuse and waste material shall be regularly
removed from the Premises by Tenant and placed in the containers at the
locations designated by Landlord for refuse collection. All cardboard boxes must
be “broken down” prior to being placed in the trash containers. All Styrofoam
chips must be bagged or otherwise contained prior to placement in the trash
containers so as not to constitute a nuisance. Pallets may not be disposed or in
the trash containers or enclosures. The burning of trash, refuse or waste
materials is prohibited.

19.
Tenant shall use, at Tenant’s cost, such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.

20.
All keys for the Premises shall be provided to Tenant by Landlord and Tenant
shall return to Landlord any of such keys so provided upon the terminations of
the Lease. Tenant shall not change locks or install other locks on doors of the
Premises without the prior written consent of Landlord. In the event of loss of
any key furnished by Landlord for Tenant, Tenant shall pay to Landlord the costs
thereof.

21.
No person shall enter or remain within the Project while intoxicated or under
the influence of liquor or drugs. Landlord shall have the right to exclude or
expel from the Project any person who, in the absolute discretion of Landlord,
is under the influence of liquor or drugs.

Tenant agrees to comply with all such Rules and Regulations. Should Tenant not
abide by these Rules and Regulations, Landlord or an “Operator”, “Association”,
or “Declarant” under any Restrictions may serve a Three (3) Day Notice to
correct the deficiencies. If Tenant has not corrected the deficiencies by the
end of the notice period, Tenant will be in default of the Lease, and Landlord
and/or its designee shall have the right, without further notice, to cure the
violation at Tenant’s expense.

_____
Lessee Initials
4
_____
Lessor Initials




--------------------------------------------------------------------------------



Landlord reserves the right to amend or supplement the foregoing Rules and
Regulations and to adopt and reasonably promulgate additional rules and
regulations applicable to the Premises so long as such rules do not unreasonably
interfere with Lessee’s use of the Premises or its parking rights. Notice of
such rules and regulations and amendments and supplements thereto, if any, shall
be given to the Tenant.
Lessee Initials    Lessor
Neither Landlord nor Landlord’s Agents or any other person or entity shall be
responsible to Tenant or to any other person for the ignorance or violation of
these Rules and Regulations by any other tenant or other person. Tenant shall be
deemed to have read these Rules and Regulations and to have agreed to abide by
them as a condition precedent, waivable only by Landlord, to Tenant’s occupancy
of the Premises.





_____
Lessee Initials
5
_____
Lessor Initials




--------------------------------------------------------------------------------



SIGN CRITERIA





EXHIBIT “D”

--------------------------------------------------------------------------------



Parker Irvine Business Center
Sign Criteria
No sign, placard, picture, aerial display, balloons, advertisement, name or
notice shall be installed or displayed on any part of the Premises or the
Project (or within public rights-of-ways adjacent to the Project through the use
of truck signs, sign trailers or similar items) without the prior written
consent of Lessor, not to be unreasonably withheld, conditioned or delayed.
Lessor shall have the right to remove, at Lessee’s expense and without notice,
any sign installed or displayed in violation of this rule. All approved signs or
lettering on doors, walls and service areas of the Premises shall be printed,
painted, affixed or inscribed at the expense of Lessee by a licensed sign
contractor approved by Lessor.
Prior to installation of any sign, Lessee must obtain Lessor’s written approval
as follows: Lessee shall submit to Lessor complete working drawing showing the
text, typestyle, color, construction and size of the sign as well as its
placement on the Building (including the distances from any chamfer lines or
edges). Lessor reserves the right, in its sole reasonable discretion, to require
changes or modifications to the proposed sign to ensure compliance with the
Applicable Requirements as well as aesthetic conformity to the rest of the
Project. Once acceptable drawings have been submitted, Lessor will issue a
written approval, after which Lessee’s contractor may obtain all necessary
permits and commence construction. Lessee shall be solely responsible, at its
sole cost, for obtaining all permits for Lessee’s signs and for ensuring that
its signs comply with all applicable building codes.





_____
Lessee Initials
 
_____
Lessor Initials

--------------------------------------------------------------------------------



LANDLORD’S WAIVER AND CONSENT







_____
Lessee Initials
EXHIBIT “E”
_____
Lessor Initials

--------------------------------------------------------------------------------



IRE ___________
Investment Name
LANDLORD’S LIEN SUBORDINATION AGREEMENT
THIS LANDLORD’S LIEN SUBORDINATION AGREEMENT (“Agreement”) is entered into as of
the __ day of ________ 201_ between The Northwestern Mutual Life Insurance
Company (“Northwestern”), ______________________________ (“Tenant”) and
______________________________ (“Lender”).
WITNESSETH:
WHEREAS, Northwestern is the owner of an interest in certain industrial real
property commonly known as ____________________________ and located at
______________________________ (“Property”);
WHEREAS, Northwestern and Tenant have entered into that certain lease dated as
of ______________________________ (“Lease”), pursuant to which Northwestern has
leased to Tenant certain space in a building at the Property, all as more
particularly described in the Lease (“Premises”);
WHEREAS, Lender has or is about to enter into a financing transaction with
Tenant, as borrower, to secure financing. In connection therewith, Tenant has
granted or is about to grant to Lender a security interest in equipment, trade
fixtures, furnishings, machinery, inventory or other personal property of the
Tenant which is stored or otherwise located at the Premises as specifically
described on Exhibit A attached hereto (the “Collateral”) which Collateral shall
not include any property which is permanently affixed to the Premises or is
otherwise considered real property under applicable law;
WHEREAS, Lender hereby requests that Northwestern (i) subordinate any liens,
claims, demands or rights Northwestern may have or hereafter acquire with
respect to the Collateral, and (ii) consent to Lender’s right to enter upon the
Premises to exercise its rights and remedies with respect to the Collateral,
subject to the terms of this Agreement; and
WHEREAS, Northwestern is willing to so consent and subordinate its interest
subject to the terms of this Agreement.
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which each party hereto acknowledges, Lender, Tenant and Northwestern hereby
agree as follows:
1.    Subject to the terms and conditions of this Agreement, Northwestern hereby
subordinates any and all liens, claims, demands or rights which Northwestern may
now have or hereafter acquire, by statute, contract, operation of law or
otherwise, on or in any of the Collateral to the lien or security interest of
Lender therein.
2.    At any time prior to the termination of the Lease, and subject to its
terms and provisions, Lender or its representatives may, upon prior written
notice to Northwestern’s Property Manager (pursuant to paragraph 8 of this
Agreement), enter upon the Premises during normal business hours to inspect,
remove, transfer, take control of or make any other disposition of the
Collateral; provided, however that if Lender shall take any action with respect
to the Collateral other than inspecting the same, then Lender shall first
furnish Northwestern with reasonable evidence of its right to do the same, it
being understood that a certified copy of an in-force UCC-1




--------------------------------------------------------------------------------



security filing shall be deemed sufficient evidence. Upon prior written notice
to Northwestern, Lender may advertise for sale and/or conduct public auctions or
private sales of the Collateral within the Premises (but not in any common areas
of the Property including, without limitation, any parking areas located
thereon) subject to the rights of other tenants at the Property.
3.    Northwestern shall have no obligation whatsoever to provide Lender with
any notice of Tenant’s default under the Lease. However, upon termination of
Tenant’s right to occupy the Premises, Northwestern shall deliver to Lender a
copy of any notice of termination which Northwestern has delivered to Tenant
provided, however, that Northwestern shall have no liability for failure to
deliver such notice.
4.    In the event that Northwestern takes possession of the Premises upon
termination of the Lease, then Northwestern shall allow the Collateral to remain
on the Premises for a period of sixty (60) days following such termination of
the Lease (“Disposition Period”) for purposes of Lender’s inspection, removal,
transferring or otherwise disposing of the same provided that, and as conditions
precedent thereto:
(i)    Lender shall deliver written notice to Northwestern within five (5)
business days of Lender’s receipt of notice of termination of the Lease
requesting that Northwestern allow the Collateral to so remain on the Property
during the Disposition Period. Failure of Lender to deliver such notice to
Northwestern shall be deemed to be Lender’s election to waive its rights with
respect to the Collateral as set forth in this Agreement;
(ii)    Lender shall deliver to Northwestern, at the time of delivery of the
notice referred to in Section (i) of this paragraph 4., above, all sums due
under the Lease relating to the Disposition Period, including, without
limitation, monthly base rent and additional rent (regardless of the defined
terms used to describe such payments in the Lease). Lender shall not be liable
for any past due rent accrued prior to the commencement of the Disposition
Period;
(iii)    At any time prior to Lender’s entry onto the Property, Lender (or its
contractor, vendor or other third party claiming under Lender, as applicable)
shall (a) obtain and keep in full force and effect, insurance as set forth
below, naming Northwestern, its agents, representatives and wholly owned
subsidiaries, as additional insureds on the Commercial General Liability and
Business Automobile insurance policies, and (b) deliver to Northwestern, and
obtain the approval of Northwestern to, certificates of insurance evidencing
such insurance.


Type
Limits
Worker’s Compensation Employer’s Liability
Statutory/$500,000
Commercial Liability
$1,000,000/occurrence
$2,000,000/aggregate
Business Automobile Liability
$1,000,000 Combined Single Limit


_____
Lessee Initials
2
_____
Lessor Initials




--------------------------------------------------------------------------------



[a50parkerirvinelease_image21.jpg]The aforesaid coverages shall be maintained
throughout the Disposition Period. In the event that any such coverages are
written on a “claims-made” basis, such coverages shall be kept in force either
by renewal thereof or the purchase of an extended reporting period for a minimum
of one (1) year following the expiration or earlier termination of this
Agreement. Nothing herein contained, including but not limited to insurance
carried by [a50parkerirvinelease_image20.jpg]Lender, shall in any way be deemed
to limit Lender’s liability under applicable law; and

_____
Lessee Initials
3
_____
Lessor Initials




--------------------------------------------------------------------------------



(iv)    Lender shall deliver to Northwestern, at the time of delivery of the
notice referred to in Section (i) of this paragraph 4., above, reasonable
evidence of its right to remove the Collateral or any portion thereof, it being
understood that a certified copy of an in-force UCC-1 security filing shall be
deemed sufficient evidence.
Upon failure of Lender to deliver the notice referred to in paragraph 4.(i),
above or the later expiration of the Disposition Period by lapse of time, this
Agreement shall be deemed terminated and of no further force or effect whether
or not Lender has removed, transferred, taken control of or otherwise disposed
of the Collateral. Northwestern shall thereafter be deemed to have any and all
rights with respect to the Collateral that it would have had absent this
Agreement and may dispose of the Collateral or any portion thereof and/or apply
any and all proceeds therefrom in accordance with the Lease. Lender shall
promptly execute any and all documents furnished to it by Northwestern or Tenant
necessary in the discretion of Northwestern or Tenant, as the case may be, to
evidence the termination of this Agreement.
5.    Lender shall observe all appropriate safety precautions while on the
Property. Further, at Northwestern’s option, Lender shall either (i) promptly
repair, at Lender’s sole expense, any physical damage to the Property caused by
Lender’s entry onto the Property and/or removal of the Collateral by Lender or
its agents or representatives or (ii) promptly reimburse Northwestern for the
reasonable costs of repair of any damage done to the Property by Lender, its
agents or representatives as a result of entry onto the Property pursuant to
this Agreement. Lender’s obligation to so repair or reimburse Northwestern shall
survive the expiration or termination of this Agreement.
6.    Lender acknowledges that Northwestern has entered into this agreement
solely as an accommodation to Tenant and Lender shall indemnify and shall hold
Northwestern harmless from and against any losses, damages, expenses,
liabilities, demands and causes of action, and any expenses incidental to the
defense thereof by Northwestern, resulting from injury to or death of persons,
or damage to Property directly or indirectly growing out of or in connection
with any acts of Lender or Lender’s agents or representatives in connection with
entry upon the Property pursuant to this Agreement. Lender’s sole and exclusive
remedies against Northwestern in connection with this Agreement shall be to
exercise its rights with respect to the Collateral. Lender’s obligation to so
indemnify Northwestern shall survive the expiration or earlier termination of
this Agreement.
7.    This Agreement shall be binding upon the successors, transferees or
assignees of Northwestern, Lender and Tenant. This Agreement may be modified
only by an agreement in writing executed by the parties hereto or their
successors or assigns.
8.    All notices, demands, requests and other instruments required or which may
be given under this Agreement or the law shall be given in writing and shall be
deemed received upon the occurrence of any of the following: (i) when refused or
noted unable to deliver, if addressed pursuant to this section, (ii) when
received via nationally recognized overnight courier/delivery service, or (iii)
when received via facsimile, provided that a copy is also delivered within one
business day pursuant to the method set forth in section (ii) immediately above.
In each case the notice shall be addressed to Northwestern and to Lender at the
addresses set forth below, or to such other addresses as may be requested by
Northwestern and Lender by giving notice to the other interested parties in
accordance with this paragraph.



_____
Lessee Initials
4
_____
Lessor Initials




--------------------------------------------------------------------------------



To Northwestern:                The Northwestern Mutual Life
Insurance Company
c/o Northwestern Mutual Investment
Management Company
    
    
Attn:    
Phone:    
Fax:    
Email:    
With a copy to Northwestern’s
Property Manager:                                    
    
Attn:    
Phone:    
Fax:    
Email:    


To Lender:                                        
    
Attn:    
Phone:    
Fax:    
Email:    
To Tenant:                                        
    
Attn:    
Phone:    
Fax:    
Email:    
9.    [a50parkerirvinelease_image19.jpg]For purposes of executing this
Agreement, a document signed and transmitted by facsimile machine or email (in
the form of a PDF) shall be treated as an original document. The signature of
any party thereon shall be considered as an original signature, and the document
transmitted shall be considered to have the same binding legal effect as an
original signature on an original document. Any facsimile or emailed document
shall be re-executed by both parties in original form. No party hereto may raise
the use of a facsimile machine or email or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
validity or enforcement of this Agreement or any amendment executed in
compliance with this Paragraph 9. This paragraph does not supersede the
requirements of paragraph 8 of this Agreement.

_____
Lessee Initials
5
_____
Lessor Initials




--------------------------------------------------------------------------------



10.    As a condition precedent to Northwestern’s execution of this Agreement,
payment to Northwestern in the sum of Five Hundred Dollars ($500) to compensate
Northwestern for the cost of preparing, negotiating and delivering this
Agreement shall be made to Northwestern by either Lender or Tenant, in good and
negotiable funds, the parties hereto agreeing that such sum is a reasonable
approximation of the cost of Northwestern’s expenses relating thereto, the exact
cost thereof being impractical to determine.
11.    This Agreement, and the terms thereof, shall be governed and controlled
by the laws of the state in which the Property is located. This Agreement will
not be recorded in the land or real estate records.
12.    This Agreement may be executed in any number of counterparts each of
which, when so executed and delivered, shall be deemed to be an original and all
of which taken together shall constitute one and the same document.
IN WITNESS WHEREOF, this Agreement has been executed as of the date first set
forth above.
LENDER:        
By:     
Name:     
Title:     


TENANT:        
By:     
Name:     
Title:     




NORTHWESTERN:    THE NORTHWESTERN MUTUAL
LIFE INSURANCE COMPANY,
a Wisconsin corporation
By:
Northwestern Mutual Investment

Management, LLC a Delaware limited
liability company, its wholly-owned
affiliate
By    
Name:    
Its: Managing Director





_____
Lessee Initials
6
_____
Lessor Initials




--------------------------------------------------------------------------------



ENVIRONMENTAL QUESTIONNAIRE
EXHIBIT “F”







EXHIBIT “F”

--------------------------------------------------------------------------------



ENVIRONMENTAL QUESTIONNAIRE AND DISCLOSURE STATEMENT
The purpose of this form is to obtain information regarding the use of hazardous
substances on the premises. Prospective tenants should answer the questions in
light of their proposed operations on the premises. Existing tenants should
answer the questions as they relate to on-going operations on the premises and
should update any information previously submitted. If additional space is
needed to answer the questions, you may attach separate sheets of paper to this
form.
Your cooperation in this matter is appreciated. Any questions should be directed
to, and when completed, the form should be mailed to:
1.    GENERAL INFORMATION
Company Name: MaxLinear
Check Applicable Status: Prospective Tenant:   ü   Current Tenant: ____
Mailing Address: 16275 Laguna Canyon Road, Suite 120, Irvine, CA 92618
Contact Person & Title: Sameer Roo, Director of Finance
Phone #: (949) 333-0112
Address Leased Premises: 50 Parker, Irvine, CA
Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
should describe any proposed changes to on-going operations.
Engineering Research & Development and product testing.
2.    STORAGE OF HAZARDOUS MATERIALS
Will any hazardous materials be used or stored on site?
Wastes        Yes _____        No :   ü  


Chemical Products    Yes _____        No :   ü  
Attach the list of any hazardous materials to be used or stored, the quantities
that will be on site at any given time, and the location and method of storage.
3.    STORAGE TANKS & SUMPS
3.1    Is any above or below ground storage of gasoline, diesel, or other
hazardous substances in tanks or sumps proposed or currently conducted on the
premises?
Yes _____        No :   ü  
If yes, describe the materials to be stored, and the type, size and construction
of the sump or tank. Attach copies of any permits obtained for the storage of
such substances.




--------------------------------------------------------------------------------



3.2    Have any of the tanks or sumps been inspected or tested for leakage?
Yes _____        No _____
If so, attach results.
3.3    Have any spills or leaks occurred from such tanks or sumps?
Yes _____        No _____
If so, describe.
3.4    Were any regulatory agencies notified of the spill or leak?
Yes _____        No _____
If so, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.
3.5    Have any underground storage tanks or sumps been taken out of service or
removed?
Yes _____        No _____
If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.
4.    SPILLS
4.1    During the past year, have any spills occurred on the premises?
Yes _____        No :   ü  
If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
4.2    Were any agencies notified in connection with such spills?
Yes _____        No _____
If so, attach copies of any spill reports or other correspondence with
regulatory agencies.
4.3    Were any clean up actions undertaken in connection with the spill?
Yes _____        No _____
If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or ground water sampling done upon completion of the clean up work.




--------------------------------------------------------------------------------



5.    WASTE MANAGEMENT
5.1    Has your company been issued an EPA Hazardous Waste Generator I.D.
number?
Yes _____        No :   ü  
5.2    Has your company filed a biennial report as a hazardous waste generator?
Yes _____        No :   ü  
If so, attach a copy of the most recent report files.
5.3
Attach a list of the hazardous waste, if any, generated or to be generated at
the premises, its hazard class and the quantity generated on a monthly basis.

5.4
Describe the method(s) of disposal for each waste. Indicate where and how often
disposal will take place.

                                                
                                                
                                                
5.5
Indicate the name of the person(s) responsible for maintaining copies of
hazardous manifests completed for off-site shipments of hazardous waste.

                                                
5.6
Is any treatment or processing of hazardous wastes currently conducted or
proposed to be conducted at the premises:

Yes _____        No :   ü  
If yes, please describe any existing or proposed treatment methods.
                                                
                                                
                                                
5.7
Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.

6.
WASTE WATER TREATMENT/DISCHARGE

6.1
Do you discharge waste water to:

____ storm drain?            ____ sewer?
____ surface water?              ü   no industrial discharge






--------------------------------------------------------------------------------



6.2
Is your waste water treated before discharge?

Yes _____        No _____
If yes, describe the type of treatment conducted.
6.3
Attach copies of any waste water discharge permits issued to your company with
respect to its operations on the premises.

7.
AIR DISCHARGES

7.1
Do you have any air filtration systems or stacks that discharge into the air?

Yes _____        No :   ü  
7.2
Do you operate any of the following types of equipment, or any other equipment
requiring an air emissions permit?

____ Spray booth
____ Dip tank
____ Drying oven
____ Incinerator
____ Other ____________________
  ü   No Equipment Requiring Air Permits
7.3
Are air emissions from your operation monitored?

Yes _____        No _____
If so, indicate the frequency of monitoring and a description of the monitoring
results.
7.4
Attach copies of any air emissions permits pertaining to your operations on the
premises.

8.    8.    HAZARDOUS MATERIALS DISCLOSURES
8.1
Does your company handle hazardous materials in a quantity equal to or exceeding
an aggregate of 500 pound, 5 gallons, or 200 cubic feet? No

8.2
Has your company prepared a hazardous materials management plan (“business
plan”) pursuant to Orange County Fire Department requirements?

Yes _____        No :   ü  
8.3
Are any of the chemicals used in your operation regulated under Proposition 65?

Yes _____        No :   ü  
If so, describe the actions taken, or proposed actions to be taken, to comply
with the proposition.




--------------------------------------------------------------------------------



8.4
Describe the procedure followed to comply with OSHA Hazard Communication
Standard requirements. N/A

9.
ENFORCEMENT ACTIONS, COMPLAINTS

9.1
Has your company ever been subject to any agency enforcement actions,
administrative orders, or consent decrees?

Yes _____        No :   ü  
If so describe the actions and any continuing compliance obligations imposed as
a result of these actions.
9.2
Has your company ever received requests for information, notice or demand
letters, or any other inquiries regarding its operation?

Yes _____        No :   ü  
9.3
Have there ever been, or are there now pending, any lawsuits against the company
regarding any environmental or health and safety concerns?

Yes _____        No :   ü  
9.4
Has an environmental audit ever been conducted at your company’s current
facility?

Yes _____        No :   ü  
9.5
Have there been any problems or complaints from neighbors at the company’s
current facility? No

10
SUMMARY PAGE

Lessee shall describe on the attached summary page all Hazardous Substances to
be located at the Premises by Lessee or its agents. Lessee certifies that the
information set forth on the summary following on the next page is true and
correct.


MaxLinear, Inc.                
Company
By:     /s/                
Title: Director, Finance
Date: 07/07/2015








--------------------------------------------------------------------------------



Property Name:     Parker Irvine Business Center    
Property Address: 50 Parker, Irvine, CA 92618    
Northwestern Investment Number: IRE-334040    
Tenant Name: MaxLinear
Tenant’s primary business activities as this tenant space:     Engineering
Research & Development and product testing


Chemical Name (Manufacturer’s Name)
Primary and/or Hazardous Constituents
Material Safety Data Sheet Name (attach. copies of MSDS’s)
Size/Quantity of Container
Max Number of Onsite Containers per month
Max Quantity of Material on- site per Month
Describe storage method for this product
NOT APPLICABLE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------



2016 BUDGET OF
COMMON AREA OPERATING EXPENSES












































EXHIBIT “G”




--------------------------------------------------------------------------------



EXHIBIT “G”
2016 COMMON AREA EXPENSE ESTIMATE


Maintenance and Repairs/Association Fees/Landscape:
$346,567.00
Trash, smoke alarms and Misc. service: $43,500.00
$43,500.00
Utilities — Electric and Water — Common Area:
$24,000.00
Misc. Expenses — Administration and Management:
$217,000.00
Insurance — Liability and Property:
$179,920.00
Property Taxes — Common area and buildings:
$546,900.00 ($67,362.00 for 50 Parker)
TOTAL ANNUAL EXPENSES:
$1,357,887.00



Apx. $0.28 per square foot per month
For 408,502 square foot Project




























EXHIBIT “G”




--------------------------------------------------------------------------------



FORM OF CERTIFICATE OF INSURANCE












































EXHIBIT “H”






--------------------------------------------------------------------------------



MCKENNA & COMPANY
PO Box 578, Apple Valley, CA 92307
949 768 5840 Voice Mail 949 266 5897 Fax
jcirillo@mckennaco.com
Re: Distribution Tenant Insurance Requirements - Certificate of Insurance &
Endorsements for Parker Irvine Business Center, Irvine, CA 92618
Please forward Accord Certificates of Insurance and actual Endorsements which
includes the requirements below and send to one of the following as soon as
possible: McKenna & Company, PO Box 578, Apple Valley, CA 92307 or Fax to 949
266-5897 or email to jcirillo@mckennaco.com
1. The Certificate Holder should read: “The Northwestern Mutual Life Insurance
Co, and it’s wholly owned subsidiaries and agents, William A. Budge Inc.,
Maureen M. Corona Corp. dba McKenna & Co., PO Box 578, Apple Valley, CA 92307”
2. Actual Endorsement of “Form CG 20 11, Additional Insured—Managers or Lessors
of Premises” or at least as broad as the ISO’s equivalent Endorsement.
If you submit a Blanket Endorsement, the additional insured names must be listed
on the Certificate with reference of Endorsement Form number. Additional Insured
Endorsement names to read as: “The Northwestern Mutual Life Insurance Co, and
it’s wholly owned subsidiaries and agents, William A. Budge Inc„ Maureen M.
Corona Corp. dba McKenna & Co. and their respective Members, Managers, Officers,
Affiliates, and Employees”. Please include the Policy number on Endorsements.
3. Please make reference of the entity name on our Lease Agreement as well as
any dba.
4. The certificate should reference the address & Suite(s) # of the premises you
occupy.
5. General Liability insurance must be for a minimum of $2,000,000.00 per
occurrence.
6. All-Risk property insurance on “Lessee’s Property” for the full replacement
value. Such policy shall contain an agreed amount endorsement in lieu of a
coinsurance clause. “Lessee’s Property” is defined to be all improvements,
betterments and personal property of Lessee located in or on the Premises,
Common Areas or Building.
7. Worker’s Compensation insurance as required by state law.
Your assistance in this matter is greatly appreciated. Should you have any
questions, please feel free to email as email is the most reliable source in
reaching me.
Regards,
Judi Cirillo
Insurance Administrator
McKenna & Co.
Parker Irvine Business Center
Rev. 01.26.11




--------------------------------------------------------------------------------



MCKENNA & COMPANY
PO Box 578, Apple Valley, CA 92307
949 768 5840 Voice Mail 949 266-5897 Fax
jcirillo@mckennaco.com
Example of Proper Endorsement
POLICY # XXXXXXXX
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ADDITIONAL INSURED -- MANAGERS OR LESSORS OF PREMISES
This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE
Designation of Premises (Part Leased To You)
Parker Irvine Business Center
XX Hammond, Suite XXX
Irvine, CA 92618
Name Of Additional Insured Person(s) Or Organization(s):
The Northwestern Mutual Life Insurance Co. and it’s wholly owned subsidiaries
and agents, William A. Budge Inc., Maureen M. Corona Corp. dba McKenna & Co. and
their respective Members, Managers, Officers, Affiliates, and Employees.
Etc. etc
Form CG 20 11 XX XX
Rev. 01.26.11








--------------------------------------------------------------------------------



LETTER AGREEMENT REGARDING DESIGN WORK












































EXHIBIT “I”




--------------------------------------------------------------------------------



Northwestern Mutual*
October 20, 2015
Northwestern Mutual Real Estate
610 Newport Center Drive. Suite 850
Newport Beach. CA 92660
949 759 5555 office
949 640 5721 fax
Via E-mail & US Mail
Mr. Adam Spice
MaxLinear, Inc.
5966 La Place Court
Suite 100
Carlsbad, California 92008
RE: 50 Parker, Irvine, CA
Dear Adam,
With reference to the proposed lease transaction between The Northwestern Mutual
Life Insurance Company, a Wisconsin corporation, as Landlord, and MaxLinear,
Inc., a Delaware corporation, as Tenant, pertaining to approximately 50,236
square feet of that certain building addressed at 50 Parker, Irvine, Ca. (the
“Premises”) it is anticipated that a lease will be negotiated and executed based
substantially upon the terms (the “Agreed Terms”) set forth in that contain
Letter of Intent, dated September 18, 2015. Although it is anticipated that the
lease will be executed and delivered sometime in the near future, the parties
wish to proceed with the preparation of preliminary design drawings, and certain
other pre-construction work (collectively, “Design Work”) for the leasehold
improvements contemplated for such space as soon as possible.
Landlord is prepared to authorize its space planners, architects, engineers and
other suppliers and contractors (collectively, “Vendors”) to begin to undertake
such Design Work prior to execution of the lease at a cost not to exceed
$26,500.00 as itemized in Exhibit “A” attached hereto. However, this
authorization shall be in consideration of the countersignature of this letter
by Tenant, by which countersignature Tenant agrees to reimburse Landlord for any
of such sums paid by Landlord to the Vendors retained for the Design Work.
Tenant’s reimbursement obligation hereunder shall be subject to a limitation of
$26,500.00, and a condition precedent to the effectiveness of such reimbursement
obligation shall be that a lease agreement is not entered into between the
parties for such space. If the parties enter into a lease for the Premises, the
lease shall control and Landlord and Tenant shall be subject to their respective
obligations under the lease and this letter shall be null and void. Such Design
Work shall cease immediately upon receipt by the Vendors of a written request to
stop such work, delivered by Tenant or by Landlord. Invoices for costs incurred
to the date such work is stopped shall be delivered to Tenant, together with a
reasonably particular breakdown of such invoices, and Tenant agrees to promptly
pay to Landlord the amounts owed, if any, pursuant to this letter.
If the foregoing meets with your approval, please countersign this letter and
the additional enclosed copy of this letter, retain this letter for your files,
and return the countersigned copy to me, as soon as possible.




--------------------------------------------------------------------------------



Very truly yours,
Don Morton,
Director — Asset Management
The foregoing is agreed to and accepted this 21 day of Oct 2015:
“Tenant”
MaxLinear, Inc„ a Delaware Corporation
By: Adam C. Spice
Its: CFO
cc:    William A. Budge
    Loren Budge




--------------------------------------------------------------------------------



Exhibit “A”
Design Work Costs
Programming - $4,000.00
Test Fit plans - $5,500.00
As-build - $4,500.00
Office planning - $5,500.00
Collaborative Workshop lab - $7,000.00
Total: $26,500.00






--------------------------------------------------------------------------------



PRELIMINARY SPACE PLAN














































EXHIBIT “J”




--------------------------------------------------------------------------------





[a50parkerirvinelease_image20.gif]


